     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 1 of 95 Page ID #:1



 1
      Laurence M. Rosen, Esq. (SBN 219683)
 2    THE ROSEN LAW FIRM, P.A.
      355 South Grand Avenue, Suite 2450
 3
      Los Angeles, CA 90071
 4    Telephone: (213) 785-2610
      Facsimile: (213) 226-4684
 5
      Email: lrosen@rosenlegal.com
 6    Counsel for Plaintiff
 7
                       IN THE UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9
      STAN KIEFFER, derivatively on behalf of
10    EDISON     INTERNATIONAL            and
11
      SOUTHERN CALIFORNIA EDISON,             Case No.:
12    Plaintiff,
13    v.
                                                       VERIFIED SHAREHOLDER
14    PEDRO J. PIZARRO, MARIA RIGATTI,                 DERIVATIVE AND DOUBLE
15    JAGJEET S. BINDRA, MICHAEL C.                    DERIVATIVE COMPLAINT
      CAMUNEZ, VANESSA C.L. CHANG,
16    THEODORE F. CRAVER, JR., LOUIS
17    HERNANDEZ, JR., RON LITZINGER,     JURY TRIAL DEMANDED
      JAMES T. MORRIS, TIMOTHY O’TOOLE,
18
      KEVIN M. PAYNE, WILLIAM M.
19    PETMECKY III, RICHARD T.
      SCHLOSBERG III, WILLIAM JAMES
20
      SCILACCI, LINDA G. STUNTZ, WILLIAM
21    P. SULLIVAN, ELLEN O. TAUSCHER,
      PETER J. TAYLOR, and BRETT WHITE,
22

23    Defendants,

24    and
25    EDISON INTERNATIONAL, and
26    SOUTHERN CALIFORNIA EDISON

27    Nominal Defendants.
28
                    Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 2 of 95 Page ID #:2



 1
                                          INTRODUCTION
 2          Plaintiff Stan Kieffer (“Plaintiff”), by his undersigned attorneys, derivatively and
 3    on behalf of Nominal Defendants Edison International (“Edison International”) and
 4    Southern California Edison (“SCE”), Edison International’s operating subsidiary
 5    (collectively, “Edison” or the “Company”) files this Verified Shareholder Derivative and
 6    Double Derivative Complaint against Individual Defendants Pedro J. Pizarro, Maria
 7    Rigatti, Jagjeet S. Bindra, Michael C. Camunez, Vanessa C.L. Chang, Theodore F.
 8    Craver, Jr., Louis Hernandez, Jr., Ron Litzinger, James T. Morris, Timothy O’Toole,
 9    Kevin M. Payne, William M. Petmecky III, Richard T. Schlosberg III, William J.
10    Scilacci, Linda G. Stuntz, William P. Sullivan, Ellen O. Tauscher, Peter J. Taylor, and
11    Brett White (collectively, the “Individual Defendants,” and together with Edison, the

12
      “Defendants”) for breaches of their fiduciary duties as directors and/or officers of Edison,
      unjust enrichment, waste of corporate assets, and violations of Sections 14(a), 10(b) and
13
      20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”). As for Plaintiff’s
14
      complaint against the Individual Defendants, he alleges the following based upon
15
      personal knowledge as to his and his own acts, and information and belief as to all other
16
      matters, based upon, inter alia, the investigation conducted by and through his attorneys,
17
      which included, among other things, a review of the Defendants’ public documents,
18
      conference calls, and announcements made by Defendants, United States Securities and
19
      Exchange Commission (“SEC”) filings, wire and press releases published by and
20
      regarding Edison, legal filings, news reports, securities analysts’ reports and advisories
21    about the Company, and information readily obtainable on the Internet. Plaintiff believes
22    that substantial evidentiary support will exist for the allegations set forth herein after a
23    reasonable opportunity for discovery.
24                                  NATURE OF THE ACTION
25          1.     This is a shareholder derivative action that seeks to remedy wrongdoing
26    committed by Edison’s directors and officers from at least March 21, 2014 to August 10,
27    2015 (the “First Relevant Period”) and February 23, 2016 through the present (the
28    “Second Relevant Period”).
                                                      1
                      Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 3 of 95 Page ID #:3



 1
            2.       Edison International is an electric utility holding company which generates,
 2    distributes, and provides electric power and energy through subsidiaries in California
 3    such as SCE. The Company services residential, commercial, industrial, and agricultural
 4    customers as well as public authorities through distribution and transmission networks
 5    including underground and overhead lines and hundreds of substations across California.
 6          3.       Edison International primarily operates through SCE, one of the largest
 7    electric utilities in the United States. SCE is an investor-owned public utility which
 8    services about 15 million people across a 50,000 square-mile expanse in Southern
 9    California.
10          4.       Throughout the past several years, Edison has been the subject of multiple
11    investigations involving the California Public Utilities Commission (“CPUC”) and other

12    regulatory bodies for faulty equipment, failing to maintain its facilities in compliance
      with state safety laws, and on occasion, for engaging in ex parte communications during
13
      a purported settlement agreement relating to the shutdown of a nuclear power plant in
14
      San Diego County (“San Onofre”).
15
            5.       On March 20, 2014, Edison announced that it was entering settlement
16
      negotiations with interested parties involved in the shutdown of San Onofre. After a
17
      settlement had purportedly been finalized, ongoing investigations by the California
18
      Attorney General’s Office and the CPUC uncovered that secret ex parte discussions,
19
      including several improper communications with the CPUC, had occurred (the “Ex Parte
20    Misconduct”). As details about the ex parte discussions came to light, the Company’s
21    stock price declined. By August 10, 2015, interested parties to the settlement, namely,
22    customer rate representatives, recanted the settlement terms, leading to a decline in the
23    Company’s value.
24          6.       While the Company attempted to handle the San Onofre dispute over the
25    next few years, its operations on the ground, particularly with its operating subsidiary
26    SCE, became a cause of concern due to CPUC investigations into the Company’s
27    facilities following wildfires in 2017 and 2018 (the “Facilities Misconduct”).
28
                                                    2

                    Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 4 of 95 Page ID #:4



 1
            7. On December 4, 2017, wildfires ignited across Southern California, beginning
 2    one of the largest and detrimental wildfires in California’s modern history, the Thomas
 3    Fire (the “2017 Fire”). The 2017 Fire, carried by heavy winds, spread over 280,000 acres
 4    of land, engulfing thousands of homes and structures as it went, and spreading throughout
 5    Ojai, Santa Paula, Fillmore, Ventura, and Santa Barbara counties. The 2017 Fire persisted
 6    for over a month, killing at least two people and dislocating hundreds of others. When the
 7    fire was finally fully contained in January 2018, devastating mudslides began after
 8    rainfall mixed with the eroded earth, further wreaking havoc on the Montecito, California
 9    communities (the “Mudslides”).
10          8.     As a result of CPUC investigations into whether the Company was a prudent
11    manager of its facilities, the Company’s stock price fell over the course of the 2017 Fire.

12    Prior to the 2017 Fire, the stock price fluctuated around $75 per share. However, on
      December 5, 2017, the day after the 2017 Fire began, the price per share of the
13
      Company’s stock closed at $66.68 and has further dropped since.
14
            9. On November 8, 2018, two new wildfires began in Southern California, the Hill
15
      Fire and the Woolsey Fire (the “2018 Fires”). The 2018 Fires destroyed over 98,000 acres
16
      of land. CPUC soon after began investigating SCE on November 12, 2018, to assess its
17
      compliance with required safety regulations in the fire-impacted areas.
18
            10.    On    November      12,   2018,     following   the   CPUC’s    investigation
19
      announcement, the Company’s stock price fell more than 12% to close at $53.56 per
20    share. As the 2018 Fires persisted, the Company’s stock price continued to drop. By close
21    of business on November 15, 2018, the price per share of the Company’s common stock
22    had fallen to $47.19. Collectively, the stock price dropped about 32% following the
23    CPUC investigation announcement.
24          11. During the First Relevant Period, the Individual Defendants breached their
25    fiduciary duties by personally making and/or causing the Company to engage in ex parte
26    communications during purported settlement discussions with CPUC officials regarding
27    the San Onofre settlement terms without involving all interested parties.
28
                                                   3

                  Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 5 of 95 Page ID #:5



 1
            12.    The Individual Defendants breached their fiduciary duties by personally
 2    making and/or causing the Company to make to the investing public a series of materially
 3    false and misleading statements regarding the Company’s business and compliance.
 4    Specifically, the Individual Defendants willfully or recklessly made and/or caused the
 5    Company to make false and misleading statements to the investing public that failed to
 6    disclose, inter alia, that: (1) the Company engaged in and/or allowed the Ex Parte
 7    Misconduct; (2) the Company was not abiding by applicable rules with respect to the
 8    settlement discussions surrounding the shutdown of San Onofre; (3) the Company was
 9    making false representations regarding the resolution of the San Onofre dispute; (4) the
10    Company failed to maintain internal controls; and (5) as a result of the foregoing, the
11    Company’s public statements were materially false and misleading at all relevant times.

12          13.    The Individual Defendants also breached their fiduciary duties by failing to
      correct and/or causing the Company to fail to correct these false and misleading
13
      statements and omissions of material fact to the investing public.
14
            14.    During the Second Relevant Period, the Individual Defendants breached
15
      their fiduciary duties by engaging in and/or causing the Company to engage in the
16
      Facilities Misconduct, thereby increasing the risk of wildfire occurrence in California by
17
      failing to maintain their facilities appropriately and failing to remediate areas that the
18
      Individual Defendants were aware had been the subject and focus of numerous
19
      investigations in the past.
20          15.    The Individual Defendants breached their fiduciary duties by personally
21    making and/or causing the Company to make to the investing public a series of materially
22    false and misleading statements regarding the Company’s business, operations, and
23    compliance. Specifically, the Individual Defendants willfully or recklessly made and/or
24    caused the Company to make false and misleading statements to the investing public that
25    failed to disclose, inter alia, that: (1) the Company was operating in violation of state
26    laws and regulations; (2) the Company failed to align its facilities, electricity
27    transmission, and distribution networks with required state laws and safety regulations;
28    (3) Edison’s failure to comply with state safety regulations heightened the risks for
                                                   4

                  Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 6 of 95 Page ID #:6



 1
      wildfires in California; (4) the Company failed to maintain internal controls; and (5) as a
 2    result of the foregoing, the Company’s public statements were materially false and
 3    misleading at all relevant times.
 4          16.    The Individual Defendants also breached their fiduciary duties by failing to
 5    correct and/or causing the Company to fail to correct these false and misleading
 6    statements and omissions of material fact to the investing public.
 7          17.    During the First Relevant Period and the Second Relevant Period, the
 8    Individual Defendants breached their fiduciary duties by causing the Company to fail to
 9    maintain internal controls.
10          18.    Furthermore, during the First Relevant Period and the Second Relevant
11    Period, the Individual Defendants breached their fiduciary duties by causing the

12    Company to repurchase its own stock at prices that were artificially inflated due to the
      foregoing misrepresentations while nine of them engaged in insider sales, netting
13
      proceeds of over $79.8 million.
14
            19.    Approximately 4.6 million shares of the Company’s common stock were
15
      repurchased at inflated prices between September 1, 2014 and May 31, 2015 for over
16
      $298.1 million. As the Company’s stock was actually only worth $59.00 per share, the
17
      price at which it was trading on August 11, 2015, the Company overpaid approximately
18
      $26 million in total.
19
            20.    Approximately 11 million shares of the Company’s common stock were
20    repurchased at inflated prices between March 1, 2016 and September 30, 2018 for over
21    $811.1 million. As the Company’s stock was actually only worth $47.19 per share, the
22    price at which it was trading on November 15, 2018, the Company overpaid
23    approximately $288 million in total.
24          21.    In light of the Individual Defendants’ misconduct, which has subjected
25    Edison, its former President and Chief Executive Officer (“CEO”), and its former
26    Executive Vice President and Chief Financial Officer (“CFO”) to being named as
27    defendants in a federal securities fraud class action lawsuit filed in the United States
28
                                                   5

                  Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 7 of 95 Page ID #:7



 1
      District Court for the Southern District of California1(the “First Class Action”), and the
 2    Company, its current CEO, former CEO, current CFO, and former CFO to being named
 3    defendants in a federal securities fraud class action lawsuit pending in the United States
 4    District Court for the Central District of California (the “Second Class Action,” and
 5    together with the First Class Action, the “Securities Class Actions”), to numerous
 6    lawsuits lodged against the Company resulting from the 2017 Fire and Facilities
 7    Misconduct, the need to undertake internal investigations, the need to implement
 8    adequate internal controls over its financial reporting, the losses from the waste of
 9    corporate assets, the losses due to the unjust enrichment of the Individual Defendants
10    who were improperly over-compensated by the Company and/or who benefitted from the
11    wrongdoing alleged herein, the Company will have to expend many millions of dollars.

12            22.    In light of the breaches of fiduciary duty engaged in by the Individual
      Defendants, most of whom are the Company’s current directors, their collective
13
      engagement in fraud, the substantial likelihood of the directors’ liability in this derivative
14
      action, the current CEO’s and CFO’s liability in the Second Class Action, the former
15
      CEO’s and former CFO’s liability in the Securities Class Actions, their being beholden to
16
      each other, their longstanding business and personal relationships with each other, and
17
      their not being disinterested and/or independent directors, a majority of Edison’s Board
18
      of Directors (the “Board”) cannot consider a demand to commence litigation against
19
      themselves on behalf of the Company with the requisite level of disinterestedness and
20    independence.
21                                  JURISDICTION AND VENUE
22            23.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331
23    because Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange
24    Act, 15 U.S.C. § 78n, Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, Sections
25    10(b) and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b), 78t(a) and 78t-1), and SEC
26    Rule 10b-5 (17 C.F.R. § 240.10b-5) promulgated thereunder.
27
28    1
          Pending in the U.S. Court of Appeals, Ninth Circuit
                                                    6

                    Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 8 of 95 Page ID #:8



 1
             24.    Plaintiff’s claims also raise a federal question pertaining to the claims made
 2    in the Securities Class Actions based on violations of the Exchange Act.
 3           25.    This Court has supplemental jurisdiction over Plaintiff’s state law claims
 4    pursuant to 28 U.S.C. § 1367(a).
 5           26.    This derivative action is not a collusive action to confer jurisdiction on a
 6    court of the United States that it would not otherwise have.
 7           27.    The Court has personal jurisdiction over each of the Defendants because
 8    each Defendant is either a corporation incorporated in this District, or he or she is an
 9    individual who has minimum contacts with this District to justify the exercise of
10    jurisdiction over them.
11           28.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401

12    because a substantial portion of the transactions and wrongs complained of herein
      occurred in this District, and the Defendants have received substantial compensation in
13
      this District by engaging in numerous activities that had an effect in this District.
14
             29.    Venue is proper in this District because Edison and the Individual
15
      Defendants have conducted business in this District, and Defendants’ actions have had an
16
      effect in this District.
17
                                               PARTIES
18
             Plaintiff
19
             30.    Plaintiff is a current shareholder of Edison International common stock.
20    Plaintiff has continuously held Edison International common stock at all relevant times.
21    Plaintiff is a citizen of California.
22           Nominal Defendant Edison
23           31.    Edison International is a California corporation with its principal executive
24    offices at 2244 Walnut Grove Avenue (P.O. Box 976) Rosemead, CA, 91770. Edison
25    International’s shares trade on the NYSE under the ticker symbol “EIX.”
26           32.    SCE is a corporation with its principal executive offices at 2244 Walnut
27    Grove Avenue (P.O. Box 800) Rosemead, CA, 91770. SCE is the operating subsidiary of
28    Edison International.
                                                    7

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 9 of 95 Page ID #:9



 1
            Defendant Pizarro
 2          33.    Defendant Pedro J. Pizarro (“Pizarro”) has served as the Company’s
 3    President since June 2016 and CEO since October 2016. He has also served as a director
 4    of the Company since 2016. Defendant Pizarro has held an array of executive positions at
 5    Edison International companies since 1999. According to the Company’s Schedule 14A
 6    filed with the SEC on March 16, 2018 (the “2018 Proxy Statement”), as of March 1,
 7    2018, Defendant Pizarro beneficially owned 351,504 shares of the Company’s common
 8    stock. Given that the price per share of the Company’s common stock at the close of
 9    trading on March 1, 2018 was $60.78, Pizarro owned approximately $21.3 million worth
10    of Edison stock.
11          34.    For the fiscal year ended December 31, 2017, Defendant Pizarro received

12    $9,754,920 in compensation from the Company. This included $1,172,356 in salary,
      $2,672,004 in stock awards, $2,671,880 in option awards, $1,469,531 in non-equity
13
      incentive plan compensation, $1,654,633 in Change in Pension Value and Non-Qualified
14
      Deferred Compensation Earnings, and $114,516 in all other compensation.
15
            35.    During the period of time when the Company materially misstated
16
      information to the investing public to keep the stock price inflated, and before the scheme
17
      was exposed, Defendant Pizarro made the following sale of company stock, and made no
18
      purchases of Company stock:
19                                   Number of
20                Date                Shares                  Price         Proceeds
               December 19,
21                2014                 135,750            $    65.05    $    8,830,537
22
      His insider sale made with knowledge of material non-public information before the
23
      material misstatements and omissions were exposed demonstrates his motive in
24
      facilitating and participating in the scheme.
25
            36.    The Company’s 2018 Proxy Statement stated the following about Defendant
26
      Pizarro:
27          Mr. Pizarro has been the President and CEO of EIX since October 2016.
28          Prior to that, he served as President of EIX from June 2016 to September
                                                      8

                  Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 10 of 95 Page ID #:10



 1             2016 and President of SCE from October 2014 to May 2016. Mr. Pizarro has
 2             held a wide range of executive positions at the EIX companies since joining
               EIX in 1999. From 2011 through March 2014, he served as President of
 3             EME, an indirect subsidiary of EIX that filed for bankruptcy in 2012. Prior
 4             to that, Mr. Pizarro served as Executive Vice President of SCE from 2008 to
               2010, responsible for SCE’s transmission and distribution system,
 5             procurement of conventional and renewable power, and gas-fired and
 6             hydroelectric power production facilities. He also previously served as Vice
               President and Senior Vice President of Power Procurement, and Vice
 7             President of Strategy and Business Development, among other executive
 8             roles. Prior to his work at the EIX companies, Mr. Pizarro was a senior
               engagement manager with McKinsey & Company, providing management
 9             consulting services to energy, technology, engineering services, and banking
10             clients. He is a director of the Edison Electric Institute and the Electric
               Power Research Institute, and is a member of the Board of Governors of
11             Argonne National Laboratory. Mr. Pizarro is a graduate of Harvard
12             University and earned a Ph.D. in chemistry from the California Institute of
               Technology, where he serves as a member of the Board of Trustees.
13
14             Specific Qualifications and Experience Relevant to the Company2
               Mr. Pizarro brings to the Board in-depth knowledge of the Company’s
15             business, experienced leadership, and operations and strategic planning
16             experience and background. His leadership and experience dealing with
               difficult challenges during the EME bankruptcy adds value to the Board. He
17             also brings experience as a director of various non-profit organizations.
18
19             37.    Upon information and belief, Defendant Pizarro is a citizen of the State of
       California.
20
               Defendant Rigatti
21
               38.    Defendant Maria Rigatti (“Rigatti”) has served as Edison International’s
22
       executive Vice President and CFO since October 2016. According to the 2018 Proxy
23
       Statement, as of March 1, 2018 Defendant Rigatti beneficially owned 88,194 shares of
24
       the Company’s common stock. Given that the price per share of the Company’s common
25
       stock at the close of trading on March 1, 2018 was $60.78, Rigatti owned approximately
26
       $5.3 million worth of Edison stock.
27
28     2
           Emphasis in original unless otherwise noted in this Complaint.
                                                     9

                     Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 11 of 95 Page ID #:11



 1
             39.    For the fiscal year ended December 31, 2017, Defendant Rigatti received
 2     $2,846,081 in compensation from the Company. This included $591,346 in salary,
 3     $643,586 in stock awards, $643,506 in Option Awards, $470,250 in non-equity incentive
 4     plan compensation, $454,620 in Change in Pension Value and Non-Qualified Deferred
 5     Compensation Earnings, and $42,773 in all other compensation.
 6           40.    The Company’s website states the following about Defendant Rigatti:3
 7           Maria Rigatti is executive vice president and chief financial officer of
             Edison International, the parent company of Southern California Edison
 8
             (SCE), one of the nation’s largest electric utilities, and Edison Energy, a
 9           portfolio of competitive businesses that provide commercial and industrial
             customers with energy management and procurement services.
10
11           Prior to her current role, Rigatti was senior vice president and chief financial
12           officer at SCE. She was responsible for the utility company’s financial
             management and fiscal integrity, directing both corporate and business unit
13           financial planning and budgeting, treasury, accounting, tax and risk
14           management.

15           Previously, Rigatti was senior vice president and chief financial officer at
16           Edison Mission Energy (EME), a competitive generation subsidiary of
             Edison International at the time. She served in a variety of positions at EME
17           during her 15 years with the company, including vice president and treasurer
18           and vice president, project structuring and valuation, and was actively
             involved in the sale of substantially all of the assets of EME to NRG Energy
19           in 2014.
20
             Before joining EME, Rigatti held positions at PIRA Energy Group, an
21           energy consulting firm, and at Gas Energy Inc., a subsidiary of the former
22           KeySpan Corp., a group of regulated natural gas and electric utilities with
             unregulated subsidiaries, which is now part of National Grid. She also
23           worked at The Chase Manhattan Bank.
24
             Rigatti serves on the board of Discovery Cube Orange County and was
25           previously on the board of Orange County United Way.
26
27     3
          https://www.edison.com/home/about-us/leadership/edison-international-leaders/maria-
28     rigatti.html. Last visited Jan. 21, 2019.
                                                   10

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 12 of 95 Page ID #:12



 1           Rigatti graduated with honors from Manhattan College with a bachelor’s
 2           degree in finance, and she earned an MBA in finance from New York
             University.
 3
 4           41.      Upon information and belief, Defendant Pizarro is a citizen of the State of
 5     California.
 6           Defendant Bindra
 7           42.      Defendant Jagjeet S. Bindra (“Bindra”) served as a Company director from

 8     2010 until April 27, 2017. He also served as a member of the Audit Committee and Chair

 9     of the Finance, Operations, and Safety Oversight Committee (“FOSO”). According to the
       Company’s Schedule 14A filed with the SEC on March 17, 2017 (the “2017 Proxy
10
       Statement”), as of March 3, 2017, Defendant Bindra beneficially owned 11,938 shares of
11
       the Company’s common stock. Given that the price per share of the Company’s common
12
       stock at the close of trading on March 3, 2017 was $79.49, Bindra owned approximately
13
       $948,951 worth of Edison stock.
14
             43.      For the fiscal year ended December 31, 2016, Defendant Bindra received
15
       $270,157 in compensation from the Company. This included $125,125 in fees earned or
16
       cash paid, $135,032 in stock awards, and $10,000 in all other compensation. For the
17     fiscal year ended December 31, 2017, Defendant Bindra received $78,500 in
18     compensation from the Company. This included $68,500 in fees earned or cash paid and
19     $10,000 in all other compensation.
20           44.      During the period of time when the Company materially misstated
21     information to the investing public to keep the stock price inflated, and before the scheme
22     was exposed, Defendant Bindra made the following sales of Company stock, and made
23     no purchases of Company stock:
24
                                       Number of
25
                       Date             Shares               Price            Proceeds
26                 September 7,
                       2016              3,995           $    73.80       $     294,831
27
28
                                                    11

                     Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 13 of 95 Page ID #:13



 1
       His insider sale made with knowledge of material non-public information before the
 2     material misstatements and omissions were exposed demonstrates his motive in
 3     facilitating and participating in the scheme.
 4           45.      The Company’s Schedule 14A filed with the SEC on March 18, 2016 (the
 5     “2016 Proxy Statement”) stated the following about Defendant Bindra:
 6           Mr. Bindra served as president of Chevron Global Manufacturing,
 7           responsible for Chevron Corporation’s worldwide refining operations, from
             2004 until his retirement in 2009. During his 32-year career at Chevron, Mr.
 8           Bindra also served as managing director and chief executive officer of
 9           Caltex Australia Limited, president of Chevron Pipeline Co., and senior vice
             president, pipelines, of Chevron Overseas Petroleum, Inc. He is a director of
10           LyondellBasell Industries N.V. and WorleyParsons Ltd., and previously
11           served as a director of Transocean Ltd. Mr. Bindra is a graduate of the
             Indian Institute of Technology in Kanpur, India, and holds a Master of
12           Science degree in Chemical Engineering from the University of Washington
13           and an MBA degree from Saint Mary’s College of California.

14           Specific Qualifications and Experience Relevant to the Company
15           Mr. Bindra brings to the Board global operations experience in a capital
             intensive industry in the energy sector, which is particularly relevant to the
16           Company’s capital and infrastructure investment strategy and operational
17           excellence program. He has expertise in energy value chain and asset
             management, and in safety and operational risk management, which he
18           brings to Board deliberations. This experience is valuable in Mr. Bindra’s
19           role as the Company’s FOSO Committee Chair.
             46.      Upon information and belief, Defendant Bindra is a citizen of the State of
20
       California.
21
             Defendant Camunez
22
             47.      Defendant Michael C. Camunez (“Camunez”) has served as a Company
23
       director since 2017. He also serves as a member of the Audit Committee and
24
       Nominating/Corporate Governance Committee. According to the 2018 Proxy Statement,
25
       as of March 1, 2018, Defendant Camunez beneficially owned 1,265 shares of the
26
       Company’s common stock. Given that the price per share of the Company’s common
27
28
                                                       12

                     Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 14 of 95 Page ID #:14



 1
       stock at the close of trading on March 1, 2018 was $60.78, Camunez owned
 2     approximately $76,886 worth of Edison stock.
 3           48.      For the fiscal year ended December 31, 2017, Defendant Camunez received
 4     $187,077 in compensation from the Company. This included $85,750 in fees earned or
 5     cash paid, and $101,327 in stock awards.
 6           49.      The Company’s 2018 Proxy Statement stated the following about Defendant
 7     Camunez:
 8         Mr. Camuñez has been the president and chief executive officer of Monarch
           Global Strategies (previously ManattJones Global Strategies), a strategic
 9         advisory firm to companies doing business in emerging economies, since
10         2013. He was also a partner of the law firm Manatt, Phelps & Phillips LLP
           from 2013 to 2016. From 2010 to 2013, Mr. Camuñez served as assistant
11         secretary of commerce for market access and compliance at the U.S.
12         Department of Commerce, and from 2011 to 2013 also served as a
           commissioner on the U.S. Commission on Security and Cooperation in
13         Europe. Before his Department of Commerce service, Mr. Camuñez was
14         special counsel to the President in the Office of the White House Counsel
           and special assistant to the President, where he helped manage senior
15         appointments to the President’s cabinet. He previously served as a senior
16         policy advisor in the Clinton administration and a partner of O’Melveny &
           Myers LLP. Mr. Camuñez is a director of the Association of Mexican
17         Entrepreneurs, the Pacific Council on International Policy, and the Center
18         for Law and Social Policy. He is a graduate of Harvard University and
           received his law degree from Stanford Law School.
19
20           Specific Qualifications and Experience Relevant to the Company
             Mr. Camuñez brings to the Board government, public policy and legal
21           experience relevant to the Company’s business and strategy. He also brings
22           knowledge of the diverse perspectives of the community served by SCE as a
             resident and business owner in Southern California.
23
24           50.      Upon information and belief, Defendant Camunez is a citizen of the State of
25     California.
26           Defendant Chang
27           51.      Defendant Vanessa C.L. Chang (“Chang”) has served as a Company director
28     since 2007. She also serves as a member of the Compensation Committee and the Audit
                                                    13

                     Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 15 of 95 Page ID #:15



 1
       Committee. According to the 2018 Proxy Statement, as of March 1, 2018, Defendant
 2     Chang beneficially owned 11,032 shares of the Company’s common stock. Given that the
 3     price per share of the Company’s common stock at the close of trading on March 1, 2018
 4     was $60.78, Defendant Chang owned approximately $670,524 worth of Edison stock.
 5           52.    For the fiscal year ended December 31, 2017, Defendant Chang received
 6     $296,688 in compensation from the Company. This included $113,250 in fees earned or
 7     cash paid, $135,068 in stock awards, $38,370 in Change in Pension Value and Non-
 8     Qualified Deferred Compensation Earnings, and $10,000 in all other compensation.
 9           53.    During the period of time when the Company materially misstated
10     information to the investing public to keep the stock price inflated, and before the scheme
11     was exposed, Defendant Chang made the following sale of Company stock, and made no

12     purchases of Company stock:
                                      Number of
13                 Date                Shares                Price          Proceeds
14             March 16, 2017           2,500               $ 79.03        $ 197,575
15     Her insider sale made with knowledge of material non-public information before the
16     material misstatements and omissions were exposed demonstrates her motive in
17     facilitating and participating in the scheme.
18           54.    The Company’s 2018 Proxy Statement stated the following about Defendant
19     Chang:
20          Ms. Chang has been a director of EL & EL Investments, a private real estate
            investment business, since 1999. She previously served as chief executive officer
21          and president of ResolveItNow.com, an online dispute resolution service, senior
22          vice president of Secured Capital Corporation, a real estate investment bank, and a
            partner of the accounting firm KPMG Peat Marwick LLP. Ms. Chang is a director
23          of Sykes Enterprises, Incorporated and Transocean Ltd., and a director or trustee of
24          17 funds advised by the Capital Group and its subsidiaries, of which seven are
            members of the American Funds family and ten are members of Capital Group’s
25          Private Client Services. She is a graduate of the University of British Columbia
26          and a Certified Public Accountant (inactive).

27           Specific Qualifications and Experience Relevant to the Company
28
                                                       14

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 16 of 95 Page ID #:16



 1           Ms. Chang brings to the Board experience in accounting and financial
 2           reporting and governance matters. This experience is valuable in her role as
             a financial expert on the Audit Committee. Ms. Chang spent most of her
 3           career in the Southern California area and brings knowledge of the
 4           community served by SCE. She also brings experience as a director of
             public, private, and non-profit organizations, and securities regulation and
 5           corporate governance knowledge.
 6           55.      Upon information and belief, Defendant Chang is a citizen of the State of
 7     California.
 8           Defendant Craver
 9           56.      Defendant Theodore F. Craver, Jr. (“Craver”) served as a Company director
10     from 2007 until his retirement in September 2016. He additionally served as the President

11     and CEO of the Company from 2013 until his retirement in 2016. According to the 2017
       Proxy Statement, as of March 3, 2017, Defendant Craver beneficially owned 2,735,349
12
       shares of the Company’s common stock. Given that the price per share of the Company’s
13
       common stock at the close of trading on March 3, 2017 was $79.49, Craver owned
14
       approximately $217.4 million worth of Edison stock.
15
             57.      For the fiscal year ended December 31, 2016, Defendant Craver received
16
       $8,659,905 in compensation from the Company. This included $938,697 in fees earned or
17
       cash paid, $2,968,836 in stock awards, $2,968,751 in option awards, $997,366 in Non-
18
       equity incentive plan compensation, $371,205 in Change in Pension Value and Non-
19     Qualified Deferred Compensation, and $415,051 in all other compensation.
20           58.      During the period of time when the Company materially misstated
21     information to the investing public to keep the stock price inflated, and before the scheme
22     was exposed, Defendant Craver made the following sale of Company stock, and made no
23     purchases of Company stock:
24                                    Number of
                   Date                Shares             Price            Proceeds
25             March 31, 2014          172,644           $ 53.03          $ 9,155,311
26
27
28
                                                   15

                     Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 17 of 95 Page ID #:17



 1
       His insider sale made with knowledge of material non-public information before the
 2     material misstatements and omissions were exposed demonstrate his motive in
 3     facilitating and participating in the scheme.
 4           59.      The Company’s 2016 Proxy Statement stated the following about Defendant
 5     Craver:
 6
             Mr. Craver has been the Chairman of the Board, President, and Chief
 7           Executive Officer of EIX since 2008. He served as Chairman of the Board,
 8           President and Chief Executive Officer of EME from 2005 to 2008, and, prior
             to that, Executive Vice President, Chief Financial Officer and Treasurer of
 9           EIX. Before joining the Company as Vice President and Treasurer in 1996,
10           Mr. Craver served as executive vice president and corporate treasurer of
             First Interstate Bancorp and executive vice president and chief financial
11           officer of First Interstate’s wholesale banking subsidiary. He is a director of
12           Health Net, Inc. Mr. Craver is a graduate of the University of Southern
             California, where he also received his MBA degree.
13
14           Specific Qualifications and Experience Relevant to the Company
             Mr. Craver brings to the Board in-depth knowledge of the Company’s
15           business, industry and strategy, experienced leadership and a finance
16           background. He has had experience dealing with difficult challenges faced
             by the Company, including the California energy crisis. He is a leader in the
17           electric utility industry, and served as chairman of the Edison Electric
18           Institute, an association of U.S. shareholder-owned electric companies, and
             is serving as a director of the Electric Power Research Institute, which
19           provides independent, public-benefit research and development relating to
20           the generation, delivery and use of electricity.
21
             60.      Upon information and belief, Defendant Craver is a citizen of the State of
22
       California.
23
             Defendant Hernandez
24
             61.      Defendant Louis Hernandez, Jr. (“Hernandez”) served as a Company
25     director from 2016 until his resignation on February 27, 2018. He also served as a
26     member of the Audit Committee and FOSO Committee. According to the 2017 Proxy
27     Statement, as of March 3, 2017 Defendant Hernandez beneficially owned 930 shares of
28
                                                       16

                     Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 18 of 95 Page ID #:18



 1
       the Company’s common stock. Given that the price per share of the Company’s common
 2     stock at the close of trading on March 3, 2017 was $79.49, Hernandez owned
 3     approximately $73,925 worth of Edison stock.
 4          62.     For the fiscal year ended December 31, 2017, Defendant Hernandez
 5     received $251,576 in compensation from the Company. This included $113,250 in fees
 6     earned or cash paid, $135,068 in stock awards, and $3,258 in Change in Pension Value
 7     and Non-Qualified Deferred Compensation Earnings.
 8          63.     The Company’s 2017 Proxy Statement stated the following about Defendant
 9     Hernandez:
10          Mr. Hernandez has been the chairman and chief executive officer of Avid
            Technology, Inc., a digital media company that provides audio and video
11          technology, since 2013, and also served as its president from 2013 to 2016.
12          He has been a director of Avid Technology, Inc. since 2008. From 1999 to
            2013, Mr. Hernandez served as chairman and chief executive officer of
13          Open Solutions, Inc., a technology provider for the financial services
14          marketplace. He previously also served in various executive roles at
            RoweCom Inc. and U.S. Medical Instruments, Inc. and as a director of
15          HSBC North America Holdings Inc. and several of its affiliates. Mr.
16          Hernandez is a graduate of San Diego State University, where he also
            received his MBA degree.
17
18          Specific Qualifications and Experience Relevant to the Company
19          Mr. Hernandez brings to the Board public company chief executive
            leadership experience in the multimedia software industry and technology
20          sector. He also brings entrepreneurial, marketing, and product development
21          experience, which is particularly relevant to the Company’s new business
            development activities. Mr. Hernandez’s experience in the technology sector
22          is valuable in addressing the challenges of the changing electric industry.
23          Defendant Litzinger
24          64.     Defendant Ron Litzinger (“Litzinger”) has served as the President of the
25     Company’s subsidiary Edison Energy Group, Inc. since March 2016. He also served as
26     the Executive Vice President of the Company from October 2014 until March 2016, and
27     the President of SCE from January 2011 until September 2014. According to the 2018
28     Proxy Statement, as of March 1, 2018, Defendant Litzinger beneficially owned 316,585
                                                 17

                  Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 19 of 95 Page ID #:19



 1
       shares of the Company’s common stock. Given that the price per share of the Company’s
 2     common stock at the close of trading on March 1, 2018 was $60.78, Litzinger owned
 3     approximately $19.2 million worth of Edison stock.
 4           65.     For the fiscal year ended December 31, 2017, Defendant Litzinger received
 5     $3,752,907 in compensation from the Company. This included $600,000 in fees earned or
 6     cash paid, $630,190 in stock awards, $630,004 in option awards, $144,184 in Change in
 7     Pension Value and Non-Qualified Deferred Compensation Earnings, and $1,748,529 in
 8     all other compensation.
 9           66.     During the period of time when the Company materially misstated
10     information to the investing public to keep the stock price inflated, and before the scheme
11     was exposed, Defendant Litzinger made the following sales of Company stock, and made

12     no purchases of Company stock:
                                      Number of
13
                       Date             Shares                Price            Proceeds
14
                   May 2, 2014           21,706           $    55.43       $    1,203,163
15
                   May 16, 2016          12,677           $    71.28       $      903,616
16
                   September 12,         38,084           $    72.19       $    2,749,283
17
                       2016
18
                   November 15,          38,086           $    69.41       $    2,643,549
19
                       2016
20
                   February 15,          26,035           $    74.64       $    1,943,252
21
                       2017
22
                   May 15, 2017          26,035           $    78.85       $    2,052,859
23              August 15, 2017         224,715           $    80.42       $ 18,071,580
24                 November 15,         224,718           $    82.48       $ 18,534,740
25                     2017
26
27     Thus, in total, before the fraud was exposed, he sold 612,056 Company shares on inside
28
                                                   18

                    Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 20 of 95 Page ID #:20



 1
       information, for which he received approximately $48.1 million. His insider sales made
 2     with knowledge of material non-public information before the material misstatements and
 3     omissions were exposed demonstrate his motive in facilitating and participating in the
 4     scheme.
 5           67.      Upon information and belief, Defendant Litzinger is a citizen of the State of
 6     California.
 7           Defendant Morris
 8           68.      Defendant James T. Morris (“Morris”) has served as a Company director
 9     since 2016. He also serves as a member of the Audit Committee and Compensation
10     Committee. According to the 2018 Proxy Statement, as of March 1, 2018, Defendant
11     Morris beneficially owned 2,086 shares of the Company’s common stock. Given that the

12     price per share of the Company’s common stock at the close of trading on March 1, 2018
       was $60.78, Morris owned approximately $126,787 worth of Edison stock.
13
              69. For the fiscal year ended December 31, 2017, Defendant Morris received
14
       $254,382 in compensation from the Company. This included $115,250 in fees earned or
15
       cash paid, $135,068 in stock awards, and $4,064 in Change in Pension Value and Non-
16
       Qualified Deferred Compensation Earnings.
17
             70.      The Company’s 2018 Proxy Statement stated the following about Defendant
18
       Morris:
19           Mr. Morris is the chairman, president and chief executive officer of Pacific
20           Life Insurance Company, and its parent companies Pacific Mutual Holding
             Company and Pacific LifeCorp. He has served as chief executive officer
21           since 2007 and chairman since 2008, and served as president from 2007 to
22           2012 and again beginning in 2016. Mr. Morris has served in a variety of
             management positions since joining Pacific Life in 1982, including chief
23           operating officer from 2006 to 2007, executive vice president and chief
24           insurance officer, life insurance and annuities and mutual funds divisions,
             from 2005 to 2006, executive vice president, life insurance division, from
25           2002 to 2005, and senior vice president, individual insurance, from 1996 to
26           2002. In addition, he has been chairman of the board and trustee of the
             Pacific Select Fund and the Pacific Funds Series Trust, members of the same
27           mutual fund complex, since 2007. Mr. Morris serves as a director of the
28           American Council of Life Insurers, where he previously served as its
                                                     19

                     Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 21 of 95 Page ID #:21



 1           chairman from 2012 to 2013. He is a graduate of the University of California
 2           at Los Angeles and serves as a member of the Board of Advisors of the
             UCLA Anderson School of Management.
 3
 4           Specific Qualifications and Experience Relevant to the Company
             Mr. Morris brings to the Board business and chief executive leadership
 5           experience in an industry which, like the electric utility industry, is highly
 6           regulated. He also brings strategic perspective, product development,
             marketing and financial analysis experience to the Board.
 7
             71.      Upon information and belief, Defendant Morris is a citizen of the State of
 8     California.
 9           Defendant O’Toole
10           72.      Defendant Timothy O’Toole (“O’Toole) has served as a Company director
11 since 2017. He also serves as a member of the FOSO Committee and Compensation
12 Committee. According to the 2018 Proxy Statement, as of March 1, 2018, Defendant
13 O’Toole beneficially owned 5,870 shares of the Company’s common stock. Given that the
14 price per share of the Company’s common stock at the close of trading on March 1, 2018
15 was $60.78, O’Toole owned approximately $356,778 worth of Edison stock.
16       73. For the fiscal year ended December 31, 2017, Defendant O’Toole received
17 $126,198 in compensation from the Company. This included $58,250 in fees earned or
18 cash paid, $67,521 in stock awards, and $427 in Change in Pension Value and Non-
19 Qualified Deferred Compensation Earnings.
         74.     The Company’s 2018 Proxy Statement stated the following about Defendant
20
   O’Toole:
21
          Mr. O’Toole has been the chief executive officer of First Group plc, a
22        transportation company that provides rail and bus services in the United
          Kingdom and North America, since 2010. He also serves as a director of
23
          First Group plc, which is publicly traded on the London Stock Exchange.
24        Mr. O’Toole is a director of the National Safety Council and previously
          served as a director of CSX Corporation. He previously served as managing
25
          director of the London Underground from 2003 through 2009. Prior to that,
26        Mr. O’Toole served in various senior management roles during his 20 years
          of service at Consolidated Rail Corporation, including president and chief
27
          executive officer from 1998 to 2001. He is a graduate of La Salle University
28        and received his law degree from the University of Pittsburgh.
                                                   20

                     Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 22 of 95 Page ID #:22



 1
 2           Specific Qualifications and Experience Relevant to the Company
             Mr. O’Toole brings to the Board public company chief executive leadership
 3           experience in a regulated, capital intensive industry. His operational
 4           experience in safety, risk and crisis management is particularly relevant to
             the oversight of our business and strategy.
 5
             Defendant Payne
 6           75.    Defendant Kevin M. Payne (“Payne”) has served as SCE director since
 7     2016. According to the 2018 Proxy Statement, as of March 1, 2018, Defendant Payne
 8     beneficially owned 80,241 shares of the Company’s common stock. Given that the price
 9     per share of the Company’s common stock at the close of trading on March 1, 2018 was
10     $60.78, Payne owned approximately $4.8 million worth of Edison stock.
11           76.    For the fiscal year ended December 31, 2017, Defendant Payne received
12     $2,770,284 in compensation from the Company. This included $541,346 in fees earned or
13     cash paid, $536,253 in stock awards, $536,253 in option awards, $393,525 in Non-Equity
14     Incentive Plan Compensation, $718,055 in Change in Pension Value and Non-Qualified
15     Deferred Compensation Earnings, and $44,737 in all other compensation.

16           77.    The Company’s 2018 Proxy Statement stated the following about Defendant
       Payne:
17
            Mr. Payne has been the CEO of SCE since June 2016. Prior to his current
18          role, he served as senior vice president of Customer Service for SCE from
19          2014 to June 2016. Mr. Payne has held various leadership positions,
            including Vice President of Engineering and Technical Services from 2011
20          to 2014, Vice President of Client Services Planning and Controls from 2010
21          to 2011, Vice President of Information Technology and Business Integration
            from 2009 to 2010, and Vice President of Enterprise Resource Planning
22          from 2008 to 2009. Prior to that he was a Director in the Renewable and
23          Alternative Power and Major Customer Technical Support departments. Mr.
            Payne began his career with SCE in 1986 in the Engineering and
24          Construction department managing power plant retrofit and other
25          engineering projects. He has a degree in mechanical engineering from the
            University of California, Berkeley, and is a registered professional engineer.
26
27           Specific Qualifications and Experience Relevant to the Company

28
                                                  21

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 23 of 95 Page ID #:23



 1           Mr. Payne brings to the SCE Board in-depth knowledge of the Company’s
 2           business, experienced leadership, and an engineering background. He also
             brings senior executive, operations and strategic planning experience
 3           developed during his 31 years of service with SCE.
 4           78.      Upon information and belief, Defendant Payne is a citizen of the State of
 5     California.
 6           Defendant Petmecky
 7           79.      Defendant William M. Petmecky III (“Petmecky”) served as Senior Vice

 8     President and CFO of the SCE since September 2016. According to the 2018 Proxy

 9     Statement, as of March 1, 2018, Defendant Petmecky beneficially owned 23,708 shares
       of the Company’s common stock. Given that the price per share of the Company’s
10
       common stock at the close of trading on March 1, 2018 was $60.78, Petmecky owned
11
       approximately $1.4 million worth of Edison stock.
12
             80.      For the fiscal year ended December 31, 2017, Defendant Petmecky received
13
       $1,172,752 in compensation from the Company. This included $324,808 in fees earned or
14
       cash paid, $170,902 in stock awards, $173,151 in Non-Equity Incentive Plan
15
       Compensation, $316,908 in Change in Pension Value and Non-Qualified Deferred
16
       Compensation Earnings, and $16,200 in all other compensation.
17           81. The Company’s website stated the following about Defendant Petmecky:
18           Tres Petmecky is senior vice president and chief financial officer of
             Southern California Edison (SCE), the utility subsidiary of Edison
19
             International and one of the nation’s largest electric utilities. He is
20           responsible for the utility company’s financial management and fiscal
             integrity, directing both corporate and business unit financial planning and
21
             budgeting, treasury, accounting, tax and risk management.
22
             Prior to his current role, Petmecky was vice president and treasurer of SCE,
23
             responsible for the financial operations of the utility. Previously, Petmecky
24           was vice president and treasurer at Edison Mission Energy, a competitive
             power generation business that was a subsidiary of Edison International at
25
             the time.
26
             Petmecky joined SCE in 1995 and has held a variety of management
27
             positions, including serving as director of Risk Control at SCE, and director
28           of strategic planning, analysis and corporate finance at Edison International.
                                                   22

                     Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 24 of 95 Page ID #:24



 1
 2              Before joining SCE, Petmecky was a consultant in the public utility
                industries services group of PricewaterhouseCoopers, LLC, located in
 3              Dallas.
 4
                Petmecky is on the board of directors of East Pasadena Water Company, an
 5              investor-owned water utility regulated by the California Public Utilities
 6              Commission.
                He is on the board of directors at Methodist Hospital in Arcadia and was
 7              previously a director, and has served as a chairman of the Methodist
 8              Hospital Foundation Board. Petmecky serves on the board of directors of the
                YMCA of Metropolitan Los Angeles.
 9
10              Petmecky graduated from Southern Methodist University with bachelor’s
                degrees in physics and economics. He earned an MBA from the University
11              of Southern California.
12              82.    Upon information and belief, Defendant Petmecky is a citizen of the State of
13     California.
14              Defendant Schlosberg
15              83.    Defendant Richard T. Schlosberg III (“Schlosberg”) served as a Company
16     director from 2002 until his retirement in April 2017. He also served as Chair of the

17     Nominating/Corporate Governance Committee and as a member of the Compensation

18     Committee. According to the 2017 Proxy Statement, as of March 3, 2017, Defendant
       Schlosberg beneficially owned 44,944 shares of the Company’s common stock. Given
19
       that the price per share of the Company’s common stock at the close of trading on March
20
       3, 2017 was $79.49, Schlosberg owned approximately $3.5 million worth of Edison
21
       stock.
22
                84.    For the fiscal year ended December 31, 2016, Defendant Schlosberg
23
       received $312,150 in compensation from the Company. This included $123.125 in fees
24
       earned or cash paid, $135,032 in stock awards, $43,993 in Change in Pension Value and
25
       Non-Qualified Deferred Compensation Earnings, and $10,000 in all other compensation.
26              85.    During the period of time when the Company materially misstated
27     information to the investing public to keep the stock price inflated, and before the scheme
28
                                                     23

                      Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 25 of 95 Page ID #:25



 1
       was exposed, Defendant Schlosberg made the following sales of Company stock, and
 2     made no purchases of Company stock:
 3                                Number of
                   Date             Shares                Price             Proceeds
 4
              March 31, 2014         1,000               $ 56.01           $ 56,010
 5              May 4, 2015          2,500               $ 62.2            $ 155,500
 6            March 23, 2016        10,000               $ 71.61           $ 716,100
       Thus, in total, before the fraud was exposed, he sold 13,500 Company shares on inside
 7
       information, for which he received approximately $927,610. His insider sales made with
 8
       knowledge of material non-public information before the material misstatements and
 9
       omissions were exposed demonstrate his motive in facilitating and participating in the
10
       scheme.
11
             86.    The Company’s 2016 Proxy Statement stated the following about Defendant
12
       Schlosberg:
13           Mr. Schlosberg served as president and chief executive officer of The David
14           and Lucile Packard Foundation, a private family foundation, from 1999 until
             his retirement in 2004. Prior to joining the foundation, he was publisher and
15           chief executive officer of The Los Angeles Times, and executive vice
16           president and director of The Times Mirror Company, a media
             communications company. He is a director of the Kaiser Family Foundation
17           and previously served as a director of eBay, Inc. Mr. Schlosberg is a
18           graduate of the United States Air Force Academy, and holds an MBA degree
             from Harvard Business School.
19
20           Specific Qualifications and Experience Relevant to the Company
             Mr. Schlosberg brings to the Board business, management and chief
21           executive leadership experience in the communications industry, including
22           in the local markets served by SCE. His experience is particularly relevant to
             the Company’s operational and service excellence program. He also brings
23           independent leadership, corporate governance and executive compensation
24           experience to the Board as the Company’s Governance Committee Chair
             and previous Lead Director and Compensation Committee Chair. He brings
25           the perspective and insight of a director who has served on other public and
26           private company boards.

27
28
                                                  24

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 26 of 95 Page ID #:26



 1
             Defendant Scilacci
 2           87.      Defendant William James Scilacci (“Scilacci”) served as the Company’s
 3     Executive Vice President and CFO until his retirement in September 2016. According to
 4     the 2017 Proxy Statement, as of December 21, 2016, Defendant Scilacci beneficially
 5     owned 437,607 shares of the Company’s common stock. Given that the price per share of
 6     the Company’s common stock at the close of trading on December 21, 2016 was $71.74,
 7     Scilacci owned approximately $31.3million worth of Edison stock.
 8           88.      For the fiscal year ended December 31, 2016, Defendant Scilacci received
 9     $3,304,041 in compensation from the Company. This included $484,100 in salary,
10     $682,597 in stock awards, $682,508 in option awards, $311,178 in Non-Equity Incentive
11     Plan Compensation, $803,918 in Change in Value and Non-Qualified Deferred

12     Compensation Earnings, and $339,740 in all other compensation.
             89.      During the period of time when the Company materially misstated
13
       information to the investing public to keep the stock price inflated, and before the scheme
14
       was exposed, Defendant Scilacci made the following sales of Company stock, and made
15
       no purchases of Company stock:
16                                 Number of
17                  Date             Shares                Price            Proceeds
               March 31, 2014       143,438               $ 56.12          $ 8,049,740
18
                February 26,          45,690              $ 67.23          $ 3,071,738
19                  2016
                March 8,2016          13,174              $   69.05        $    909,664
20
21     Thus, in total, before the fraud was exposed, he sold 202,302 Company shares on inside
22     information, for which he received approximately $12 million. His insider sales made
23     with knowledge of material non-public information before the material misstatements and
24     omissions were exposed demonstrate his motive in facilitating and participating in the
25     scheme.
26           90.      Upon information and belief, Defendant Scilacci is a citizen of the State of
27     California.
28
                                                    25

                     Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 27 of 95 Page ID #:27



 1
             Defendant Stuntz
 2           91.    Defendant Linda G. Stuntz (“Stuntz”) has served as a Company director
 3     since 2014. She also serves as Chair of the Nominating/Corporate Governance
 4     Committee and as a member of the FOSO Committee. According to the 2018 Proxy
 5     Statement, as of March 1, 2018, Defendant Stuntz beneficially owned 1,824 shares of the
 6     Company’s common stock. Given that the price per share of the Company’s common
 7     stock at the close of trading on March 1, 2018 was $60.78, Stuntz owned approximately
 8     $110,862 worth of Edison stock.
 9           92.    For the fiscal year ended December 31, 2017, Defendant Stuntz received
10     $273,744 in compensation from the Company. This included $126,500 in fees earned or
11     cash paid, $135,068 in stock awards, $4,676 in Change in Pension Value and Non-

12     Qualified Deferred Compensation Earnings, and $7,500 in all other compensation.
             93.    The Company’s 2018 Proxy Statement stated the following about Defendant
13
       Stuntz:
14
             Ms. Stuntz has been a partner of the law firm of Stuntz, Davis & Staffier,
15           P.C. since 1995. Her practice includes energy and environmental regulation.
             Ms. Stuntz previously served as Deputy Secretary of, and held senior policy
16
             positions in, the U.S. Department of Energy from 1989 to 1993, and served
17           as associate minority counsel and minority counsel to the Energy and
18           Commerce Committee of the U.S. House of Representatives from 1981 to
             1987. She is a director of Royal Dutch Shell plc, and previously served as a
19           director of Raytheon Company, Schlumberger, Ltd. and American Electric
20           Power Company. Ms. Stuntz also previously served on the U.S. Secretary of
             Energy Advisory Board during 2015 and 2016. She is a graduate of
21           Wittenberg University and received her law degree from Harvard
22           University.

23           Specific Qualifications and Experience Relevant to the Company
24           Ms. Stuntz brings to the Board utility and environmental law and public
             policy experience, which is particularly relevant to the Company’s business.
25           Her experience as a director of other public companies, including in the
26           energy and electric utilities industries, also brings value to the Board.

27
28
                                                  26

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 28 of 95 Page ID #:28



 1
             Defendant Sullivan
 2           94.    Defendant William P. Sullivan (“Sullivan”) has served as a Company
 3     director since 2015. He also serves as Chair of the Board, and a member of the
 4     Nominating/Corporate Governance Committee and the FOSO Committee. According to
 5     the 2018 Proxy Statement, as of March 1, 2018, Defendant Sullivan beneficially owned
 6     6,672 shares of the Company’s common stock. Given that the price per share of the
 7     Company’s common stock at the close of trading on March 1, 2018 was $60.78, Sullivan
 8     owned approximately $405,524 worth of Edison stock.
 9           95.    For the fiscal year ended December 31, 2017, Defendant Sullivan received
10     $377,250 in compensation from the Company. This included $179,750 in fees earned or
11     cash paid and $197,500 in stock awards.

12           96.    The Company’s 2018 Proxy Statement stated the following about Defendant
       Sullivan:
13
             Mr. Sullivan served as chief executive officer of Agilent Technologies, a
14           global provider of scientific instruments, software, services and consumables
15           in life sciences, diagnostics and applied chemical markets, from 2005 to
             2015. In addition, he was Agilent’s president from 2005 to 2012 and 2013 to
16           2014. Prior to that, Mr. Sullivan was executive vice president and chief
17           operating officer of Agilent from 2002 to 2005. He had been senior vice
             president and general manager of Agilent’s Semiconductor Products Group
18           from 1999 to 2002. Before 1999, Mr. Sullivan served in various
19           management roles, including in manufacturing and product development, at
             Hewlett-Packard Company. He serves as a director of Maxim Integrated and
20           previously served as a director of Agilent Technologies, Avnet, Inc. and
21           URS Corporation. Mr. Sullivan is a graduate of the University of California,
             Davis.
22
23           Specific Qualifications and Experience Relevant to the Company
             Mr. Sullivan brings to the Board experience as president and chief executive
24           officer of a large public company. He also brings significant operational
25           experience, including leadership of successful company transformation. This
             experience, particularly in the technology sector and in product and business
26           development, is very valuable to the Board in the changing electric industry.
27
28
                                                  27

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 29 of 95 Page ID #:29



 1
             97.      Upon information and belief, Defendant Sullivan is a citizen of the State of
 2     California.
 3           Defendant Tauscher
 4           98.      Defendant Ellen O. Tauscher (“Tauscher”) has served as a Company director
 5     since 2013. She also serves as Chair of the FOSO Committee and a member of the
 6     Nominating/Corporate Governance Committee. According to the 2018 Proxy Statement,
 7     as of March 1, 2018, Defendant Tauscher beneficially owned 4,296 shares of the
 8     Company’s common stock. Given that the price per share of the Company’s common
 9     stock at the close of trading on March 1, 2018 was $60.78, Tauscher owned
10     approximately $261,110 worth of Edison stock.
11           99.      For the fiscal year ended December 31, 2017, Defendant Tauscher received

12     $274,636 in compensation from the Company. This included $128,500 in fees earned or
       cash paid, $135,068 in stock awards, $1,068 in Change in Pension Value and Non-
13
       Qualified Deferred Compensation Earnings, and $10,000 in all other compensation.
14
             100. During the period of time when the Company materially misstated
15
       information to the investing public to keep the stock price inflated, and before the scheme
16
       was exposed, Defendant Tauscher made the following sale of Company stock, and made
17
       no purchases of Company stock:
18                                 Number of
19                  Date             Shares                  Price          Proceeds
               September 14,          3,012                 $ 71.87        $ 216,472
20                  2016
21
22     Her insider sale made with knowledge of material non-public information before the

23     material misstatements and omissions were exposed demonstrates her motive in
       facilitating and participating in the scheme.
24
             101. The Company’s 2018 Proxy Statement stated the following about Defendant
25
       Tauscher:
26
             Ms. Tauscher serves on the University of California Board of Regents and is
27           Chair of the Boards of Governors of Los Alamos National Security, LLC
28           and Lawrence Livermore National Security, LLC. She has been a strategic
                                                       28

                     Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 30 of 95 Page ID #:30



 1              advisor with the law firm of Baker, Donelson, Bearman, Caldwell &
 2              Berkowitz, PC since 2012. Ms. Tauscher served as Under Secretary of State
                for Arms Control and International Security from 2009 to 2012. Prior to
 3              joining the State Department, she served from 1997 to 2009 as a member of
 4              the U.S. House of Representatives from California’s 10th Congressional
                District. While a member of Congress, Ms. Tauscher served on the House
 5              Armed Services Committee, the House Transportation and Infrastructure
 6              Committee and as Chairman of the House Armed Services Subcommittee on
                Strategic Forces. Prior to serving in Congress, she worked in investment
 7              banking and the financial industry in various roles for Bache Halsey Stuart
 8              Shields, Bear Stearns & Co., and Drexel Burnham Lambert, and as an
                officer of the American Stock Exchange. Ms. Tauscher is a director of
 9              eHealth, Inc. and previously served as a director of Invacare Corporation and
10              Sea World Entertainment, Inc. She also previously served on the U.S.
                Secretary of Energy Advisory Board. Ms. Tauscher is a graduate of Seton
11              Hall University.
12
                Specific Qualifications and Experience Relevant to the Company
13              Ms. Tauscher brings to the Board extensive government affairs and public
14              policy experience, which is particularly relevant to the Company’s business
                and valuable in assessing the Company’s strategy. She also brings business
15              and financial acumen. Her experience in national security and in the State
16              Department and in Congress is particularly valuable in the oversight of
                cybersecurity risk and her role as the Board’s liaison to the Company’s
17              cybersecurity oversight group.
18              102. Upon information and belief, Defendant Tauscher is a citizen of the State of
19     California.
20              Defendant Taylor
21              103. Defendant Peter J. Taylor (“Taylor”) has served as a Company director since
22     2011. He also serves as Chair of the Audit Committee and a member of the
23     Compensation Committee. According to the 2018 Proxy Statement, as of March 1, 2018,

24     Defendant Taylor beneficially owned 3,686 shares of the Company’s common stock.
       Given that the price per share of the Company’s common stock at the close of trading on
25
       March 1, 2018 was $60.78, Taylor owned approximately $224,035 worth of Edison
26
       stock.
27
28
                                                     29

                     Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 31 of 95 Page ID #:31



 1
             104. For the fiscal year ended December 31, 2017, Defendant Taylor received
 2     $275,318 in compensation from the Company. This included $135,250 in fees earned or
 3     cash paid, $135,068 in stock awards, and $5000 in all other compensation.
 4           105. The Company’s 2018 Proxy Statement stated the following about Defendant
 5     Taylor:
 6           Mr. Taylor has been the president of ECMC Foundation, a nonprofit
 7           corporation dedicated to educational attainment for low-income students,
             since May 2014. Prior to that he served as executive vice president and chief
 8           financial officer of the University of California from 2009 to 2014 and
 9           managing director of public finance at Lehman Brothers and Barclays
             Capital from 2002 to 2009. Mr. Taylor is a director of Pacific Mutual
10           Holding Company and the Kaiser Family Foundation, and a member of the
11           Board of Trustees of California State University. Previously, he was chair of
             the UCLA African American Admissions Task Force and a commissioner
12           on the California Performance Review Commission. Mr. Taylor is a
13           graduate of the University of California Los Angeles and holds a Master’s
             degree in public policy analysis from Claremont Graduate University.
14
15           Specific Qualifications and Experience Relevant to the Company
             Mr. Taylor brings to the Board finance and public policy experience, which
16           is particularly relevant to the Company’s infrastructure investment strategy
17           and highly regulated business. He also brings experience in risk
             management, accounting and financial reporting, which is valuable in his
18           role as a financial expert and Chair of the Audit Committee.
19
             106. Upon information and belief, Defendant Taylor is a citizen of the State of
20
       California.
21
             Defendant White
22
             107. Defendant Brett White (“White”) has served as a Company director since
23
       2007. He also serves as Chair of the Compensation Committee and a member of the
24
       Nominating/Corporate Governance Committee. According to the 2018 Proxy Statement,
25
       as of March 1, 2018, Defendant White beneficially owned 34,580 shares of the
26
       Company’s common stock. Given that the price per share of the Company’s common
27
28
                                                   30

                     Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 32 of 95 Page ID #:32



 1
       stock at the close of trading on March 1, 2018 was $60.78, White owned approximately
 2     $2.1 million worth of Edison stock.
 3           108. For the fiscal year ended December 31, 2017, Defendant White received
 4     $302,179 in compensation from the Company. This included $130,750 in fees earned or
 5     cash paid, $135,068 in stock awards, and $36,361 in Change in Pension Value and Non-
 6     Qualified Deferred Compensation Earnings.
 7           109. During the period of time when the Company materially misstated
 8     information to the investing public to keep the stock price inflated, and before the scheme
 9     was exposed, Defendant White made the following sale of Company stock, and made no
10     purchases of Company stock:
                                      Number of
11                  Date               Shares                Price          Proceeds
12               June 7, 2017           2,500               $ 81.67        $ 204,175
13     His insider sale made with knowledge of material non-public information before the
14     material misstatements and omissions were exposed demonstrates his motive in

15     facilitating and participating in the scheme.
             110. The Company’s 2018 Proxy Statement stated the following about Defendant
16
       White:
17
            Mr. White has been chairman and chief executive officer of Cushman &
18          Wakefield (formerly DTZ), a commercial real estate services company,
19          since September 2015. He served as executive chairman of DTZ from March
            2015 to September 2015. Mr. White previously served as a senior advisor to
20          TPG Capital, a private equity firm, from July 2014 to December 2014 and as
21          a managing partner at Blum Capital, a private equity firm, from January
            2013 to December 2013. Prior to that, he served as chief executive officer of
22          CBRE Group, Inc., a commercial real estate services firm, from 2005 to
23          2012, president of CBRE Group from 2001 to 2010 and, prior to that, as
            chairman of the Americas of CB Richard Ellis Services, Inc. Mr. White
24          previously served as a director of Ares Commercial Real Estate Corporation,
25          CBRE Group, Inc. and Realogy Holdings Corporation. He is a graduate of
            the University of California, Santa Barbara.
26
27           Specific Qualifications and Experience Relevant to the Company

28
                                                       31

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 33 of 95 Page ID #:33



 1           Mr. White brings to the Board the experience, strategic perspective, critical
 2           judgment and analytical skills of a chief executive officer of a global
             company. His real estate services industry experience is particularly relevant
 3           to the Company’s infrastructure investment strategy. He also brings the
 4           perspective of a business headquartered and doing business in the local
             markets served by SCE developed from his years of service at CBRE Group.
 5           This experience is valuable in Mr. White’s role as the Company’s
 6           Compensation Committee Chair.
                  FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS
 7
             111. By reason of their positions as officers, directors, and/or fiduciaries of
 8
       Edison and because of their ability to control the business and corporate affairs of Edison,
 9
       the Individual Defendants owed Edison and its shareholders fiduciary obligations of trust,
10
       loyalty, good faith, and due care, and were and are required to use their utmost ability to
11
       control and manage Edison in a fair, just, honest, and equitable manner. The Individual
12
       Defendants were and are required to act in furtherance of the best interests of Edison and
13
       its shareholders so as to benefit all shareholders equally.
14           112. Each director and officer of the Company owes to Edison and its
15     shareholders the fiduciary duty to exercise good faith and diligence in the administration
16     of the Company and in the use and preservation of its property and assets and the highest
17     obligations of fair dealing.
18           113. The Individual Defendants, because of their positions of control and
19     authority as directors and/or officers of Edison, were able to and did, directly and/or
20     indirectly, exercise control over the wrongful acts complained of herein.
21           114. To discharge their duties, the officers and directors of Edison were required
22     to exercise reasonable and prudent supervision over the management, policies, controls,

23     and operations of the Company.

24           115. Each Individual Defendant, by virtue of his or her position as a director
       and/or officer, owed to the Company and to its shareholders the highest fiduciary duties
25
       of loyalty, good faith, and the exercise of due care and diligence in the management and
26
       administration of the affairs of the Company, as well as in the use and preservation of its
27
       property and assets. The conduct of the Individual Defendants complained of herein
28
                                                     32

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 34 of 95 Page ID #:34



 1
       involves a knowing and culpable violation of their obligations as directors and officers of
 2     Edison, the absence of good faith on their part, or a reckless disregard for their duties to
 3     the Company and its shareholders that the Individual Defendants were aware or should
 4     have been aware posed a risk of serious injury to the Company. The conduct of the
 5     Individual Defendants who were also officers and directors of the Company has been
 6     ratified by the remaining Individual Defendants who collectively comprised Edison’s
 7     Board at all relevant times.
 8           116. As senior executive officers and directors of a publicly-traded company
 9     whose common stock was registered with the SEC pursuant to the Exchange Act and
10     traded on the NYSE, the Individual Defendants had a duty to prevent and not to effect the
11     dissemination of inaccurate and untruthful information with respect to the Company’s

12     financial condition, performance, growth, operations, financial statements, business,
       products, management, earnings, internal controls, and present and future business
13
       prospects, and had a duty to cause the Company to disclose omissions of material fact in
14
       its regulatory filings with the SEC all those facts described in this Complaint that it failed
15
       to disclose, so that the market price of the Company’s common stock would be based
16
       upon truthful and accurate information. Additionally, the Individual Defendants had a
17
       duty not to cause the Company to waste corporate assets by making the Company
18
       repurchase its own stock at artificially inflated prices, to the detriment of the Company
19
       and its shareholders.
20           117. To discharge their duties, the officers and directors of Edison were required
21     to exercise reasonable and prudent supervision over the management, policies, practices,
22     and internal controls of the Company. By virtue of such duties, the officers and directors
23     of Edison were required to, among other things:
24                  (a)    ensure that the Company was operated in a diligent, honest, and
25     prudent manner in accordance with the laws and regulations of California and the United
26     States, and pursuant to Edison’s own Employee Code of Conduct;
27                  (b)    conduct the affairs of the Company in an efficient, business-like
28     manner so as to make it possible to provide the highest quality performance of its
                                                    33

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 35 of 95 Page ID #:35



 1
       business, to avoid wasting the Company’s assets, and to maximize the value of the
 2     Company’s stock;
 3                    (c)   remain informed as to how Edison conducted its operations, and, upon
 4     receipt of notice or information of imprudent or unsound conditions or practices, to make
 5     reasonable inquiry in connection therewith, and to take steps to correct such conditions or
 6     practices;
 7                    (d)   establish and maintain systematic and accurate records and reports of
 8     the business and internal affairs of Edison and procedures for the reporting of the
 9     business and internal affairs to the Board and to periodically investigate, or cause
10     independent investigation to be made of, said reports and records;
11                    (e)   maintain and implement an adequate and functioning system of

12     internal legal, financial, and management controls, such that Edison’s operations would
       comply with all applicable laws and Edison’s financial statements and regulatory filings
13
       filed with the SEC and disseminated to the public and the Company’s shareholders would
14
       be accurate;
15
                      (f)   exercise reasonable control and supervision over the public statements
16
       made by the Company’s officers and employees and any other reports or information that
17
       the Company was required by law to disseminate;
18
                      (g)   refrain from unduly benefiting themselves and other Company
19
       insiders at the expense of the Company; and
20                    (h)   examine and evaluate any reports of examinations, audits, or other
21     financial information concerning the financial affairs of the Company and to make full
22     and accurate disclosure of all material facts concerning, inter alia, each of the subjects
23     and duties set forth above.
24           118. Each of the Individual Defendants further owed to Edison and the
25     shareholders the duty of loyalty requiring that each favor Edison’s interest and that of its
26     shareholders over their own while conducting the affairs of the Company and refrain
27     from using their position, influence or knowledge of the affairs of the Company to gain
28     personal advantage.
                                                    34

                    Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 36 of 95 Page ID #:36



 1
             119. At all times relevant hereto, the Individual Defendants were the agents of
 2     each other and of Edison and were at all times acting within the course and scope of such
 3     agency.
 4           120. Because of their advisory, executive, managerial, and directorial positions
 5     with Edison, each of the Individual Defendants had access to adverse, non-public
 6     information about the Company.
 7           121. The Individual Defendants, because of their positions of control and
 8     authority, were able to and did, directly or indirectly, exercise control over the wrongful
 9     acts complained of herein, as well as the contents of the various public statements issued
10     by Edison.
11         CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

12           122. In committing the wrongful acts alleged herein, the Individual Defendants
       have pursued, or joined in the pursuit of, a common course of conduct, and have acted in
13
       concert with and conspired with one another in furtherance of their wrongdoing. The
14
       Individual Defendants caused the Company to conceal the true facts as alleged herein.
15
       The Individual Defendants further aided and abetted and/or assisted each other in
16
       breaching their respective duties.
17
             123. The purpose and effect of the conspiracy, common enterprise, and/or
18
       common course of conduct was, among other things, to facilitate and disguise the
19
       Individual Defendants’ violations of law, including breaches of fiduciary duty, unjust
20     enrichment, waste of corporate assets, and violations of Sections 14(a), 10(b) and 20(a) of
21     the Exchange Act.
22           124. The Individual Defendants accomplished their conspiracy, common
23     enterprise, and/or common course of conduct by causing the Company purposefully,
24     recklessly,    or   negligently   to   conceal    material   facts,   fail   to   correct   such
25     misrepresentations, and violate applicable laws. In furtherance of this plan, conspiracy,
26     and course of conduct, the Individual Defendants collectively and individually took the
27     actions set forth herein. Because the actions described herein occurred under the authority
28     of the Board, each of the Individual Defendants, who are directors of Edison, was a
                                                    35

                     Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 37 of 95 Page ID #:37



 1
       direct, necessary, and substantial participant in the conspiracy, common enterprise, and/or
 2     common course of conduct complained of herein.
 3           125. Each of the Individual Defendants aided and abetted and rendered
 4     substantial assistance in the wrongs complained of herein. In taking such actions to
 5     substantially assist the commission of the wrongdoing complained of herein, each of the
 6     Individual Defendants acted with actual or constructive knowledge of the primary
 7     wrongdoing, either took direct part in, or substantially assisted the accomplishment of
 8     that wrongdoing, and was or should have been aware of his or her overall contribution to
 9     and furtherance of the wrongdoing.
10           126. At all times relevant hereto, each of the Individual Defendants was the agent
11     of each of the other Individual Defendants and of Edison and was at all times acting

12     within the course and scope of such agency.
                                 EDISON’S CODE OF CONDUCT
13
             127. The Company’s Employee Code of Conduct (the “Code of Conduct”), states
14
       that: “Each of us is required to understand and follow this Code, our policies and the laws
15
       and regulations applicable to our business.”
16
             128. The Code of Conduct provides, under the section titled, “Safety,” that:
17           Safety is integral to everything we do at Edison — lives depend on it. Safety
18           is a personal commitment that we act upon so that we all return home free
             from harm at the end of every day. You are empowered and expected to
19           speak up and stop work if you become aware of any unsafe working
20           condition.
21           To support a safe work environment, we do not engage in any violent,
22           threatening or bullying behavior. Weapons, unless authorized as part of your
             job, are not permitted. You are required to show up and perform work fit for
23           duty.
24
             Our commitment to safety extends beyond our own employees. We also
25           work to protect the environment and the safety of our business partners and
26           the public. Everyone is expected to speak up and stop work if there is an
             imminent hazard to anyone’s safety or the environment.
27
28
                                                      36

                  Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 38 of 95 Page ID #:38



 1
               129. The Code of Conduct provides under “Insider Trading,” that: “[c]ertain
 2     information about our company can impact its stock price. We comply with securities
 3     laws by refraining from buying or selling securities, either directly or indirectly, while in
 4     possession of material, non-public information and from sharing this type of information
 5     with others.” In defining material non-public information, the Code of Conduct states
 6     that: “information, whether positive or negative, is considered material if a reasonable
 7     investor would consider it important when deciding whether to buy or sell securities or if
 8     it is likely to affect the price of securities. Information is considered non-public if it has
 9     not been broadly disclosed to the general public or has been only partially disclosed.”
10             130. The Code of Conduct contains a section on the Company’s record keeping
11     policy which states, “We take care to ensure the integrity of our business records,

12     whether hardcopy or electronic. You are expected to create accurate and complete
       records, including those that document the company’s financial and operational
13
       performance, and to retain records pursuant to the company’s retention policies.”
14
               131. The Code of Conduct acknowledges Utility Regulations, stating in relevant
15
       part:
16
               Our utility company, Southern California Edison, is subject to state and
17             federal regulations covering a wide range of topics. In compliance with all of
18             these regulations, our utility employees take steps to ensure the reliability of
               our electricity infrastructure, maintain separation between our transmission
19             operations and our energy marketing and procurement operations, and
20             oversee the transactions between our utility and affiliate companies to
               prevent any preferential treatment.
21
22             132. The Code of Conduct also contains a section on “External Communications”
23     which states:
24             Recognizing that the information we communicate helps our stakeholders
               make informed decisions, we work to ensure our public statements are
25
               accurate and consistently voiced in all forms of communication. We limit
26             official company communication to authorized spokespersons and encourage
               you to make it clear in your personal communications that you’re not
27
               speaking on behalf of the company.
28
                                                     37

                    Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 39 of 95 Page ID #:39



 1
                       EDISON’S SUPPLEMENTAL CODE OF CONDUCT
 2           133. The Company has also adopted a Supplemental Code of Conduct entitled
 3     “Ethics and Compliance Code for Directors” (the “Supplemental Code of Conduct”),
 4     which applies to directors of the Company and its subsidiaries.
 5           134. The purpose of the Supplemental Code of Conduct is to:
 6           outline the manner in which Directors of Edison International and its
             subsidiaries (the “Company") should conduct themselves so as to avoid
 7           conflicts between their financial, business and other activities and their
 8           responsibilities as members of the Board(s) of the Company. It also outlines
             those Company policies that are applicable to Directors and articulates the
 9           Company’s commitment to compliance with all applicable laws and
10           regulations.
11           135. Individuals covered by the Supplemental Code of Conduct have additional
12     specific obligations, which include:
13           1. CONFLICTS OF INTEREST
14           Directors are expected to avoid any actual conflicts of interest between them
15           and the Company. In addition, Directors should also avoid even the
             appearance of a conflict of interest.
16
17           Situations, including those with suppliers, contractual counterparties,
             competitors or charitable organizations, where a Director may have a
18           personal interest or potential gain that is inconsistent with the Company’s
19           best interests or make it difficult for the Director to exercise objective
             judgment may involve a conflict of interest. Conflicts of interest may also
20
             arise when a Director, or member of his or her immediate family, receives
21           improper personal benefits as a result of his or her position with the
             Company.
22
             Any situation that involves or appears to involve a conflict or potential
23           conflict of interest should be disclosed promptly to the Chair of the Board
             and the CECO or General Counsel, and in any event, the Director shall not
24
             participate in any Board decision that in any way relates to the matter that
25           gives rise to the conflict of interest.
26
             2. COMPLIANCE WITH APPLICABLE LAWS
27
28
                                                   38

                  Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 40 of 95 Page ID #:40



 1          Directors must conduct all their financial, business and other activities in full
 2          compliance with applicable laws, rules and regulations. In addition,
            Directors must adhere to applicable portions of the following Company
 3          policies: Records Management, Disclosure, Anti-Corruption, Insider
 4          Trading, Prohibition of Harassment, Including Sexual Harassment, and other
            policies as may be adopted and identified to them from time to time by the
 5          CECO or Company General Counsel.
 6
            3. CORPORATE OPPORTUNITY
 7
 8          Directors are prohibited from (a) taking for themselves opportunities related
            to the Company’s business; (b) using the Company’s corporate property,
 9          information or position for personal gain; or (c) competing with the
10          Company for business opportunities; provided however, that if the
            Company’s “disinterested Directors,” as defined by applicable law,
11          determine that the Company will not pursue an opportunity related to the
12          Company’s business, a Director may do so.

13          4. CONFIDENTIALITY
14
            Directors must protect the confidentiality of all confidential information
15          entrusted to them, except when disclosure is authorized or legally mandated.
16          Confidential information concerning the Company may not be used for
            personal gain or in violation of any applicable law, regulations or Company
17          policies, including insider trading laws, regulations and policies. For
18          purposes of this Code, “confidential information” includes all information
            that might be of use to competitors, analysts, or harmful to the Company, its
19          shareholders or its customers, if disclosed, that the Company has not yet
20          released.
21          5. FAIR DEALING
22
            Directors shall endeavor to deal fairly with the Company’s employees,
23          customers, suppliers and competitors. Directors shall not take unfair
24          advantage through manipulation, concealment, abuse of privileged
            information, misrepresentation of material facts, or any other unfair-dealing
25          practice.
26
            6. PROTECTION AND PROPER USE OF PROPERTY
27
28
                                                   39

                 Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 41 of 95 Page ID #:41



 1           Directors shall protect the Company’s assets and ensure their efficient use.
 2           All Company assets shall be used for legitimate business purposes.

 3           7. COMPLIANCE PROCEDURES
 4
             If a Director becomes aware of facts that would cause a Director (including
 5           himself or herself) to be in violation of this Code, the Director shall
 6           promptly inform the Chair of the Board and the CECO or the General
             Counsel. Following any substantiation of allegations, appropriate action will
 7           be determined by the Board or a duly authorized Board member or
 8           Committee.

 9           8. ENCOURAGING THE REPORTING OF ANY ILLEGAL OR
10           UNETHICAL BEHAVIOR

11           Directors should promote ethical behavior and take steps to ensure that the
12           Company: (a) encourages employees to talk to supervisors, managers, Ethics
             and Compliance or the Edison HelpLine when in doubt about the best course
13           of action in a particular situation; (b) encourages employees to report
14           violations of law, rules, regulations or the Company’s Employee Code of
             Conduct to their supervisor, manager, Ethics and Compliance, or the Edison
15           HelpLine; and (c) informs employees that the Company does not tolerate
16           retaliation against anyone who comes forward with a question or concern.
17           136. The Individual Defendants violated the Code of Conduct and the
       Supplemental Code of Conduct (the “Codes”) by engaging in or permitting the scheme to
18
       issue materially false and misleading statements to the public and to facilitate and
19
       disguise the Individual Defendants’ violations of law, including breaches of fiduciary
20
       duty, waste of corporate assets, unjust enrichment, and violations of Sections 14(a), 10(b)
21
       and 20(a) of the Exchange Act, and failing to report the same.
22
                          INDIVIDUAL DEFENDANTS’ MISCONDUCT
23
             Background
24
             137. Edison International is a public utility holding company that operates
25     through its subsidiaries to generate and distribute electricity and energy to customers
26     across Southern California.
27
28
                                                   40

                  Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 42 of 95 Page ID #:42



 1
             The Company has been the subject of multiple investigations involving the CPUC
 2     and other regulatory bodies for faulty equipment, failing to maintain its facilities in
 3     compliance with state safety laws, and on occasion, for engaging in ex parte
 4     communications during a purported settlement agreement relating to the shutdown of San
 5     Onofre in June 2013.
 6           138. As a California company, Edison is required to comply with relevant state
 7     laws pertaining to the maintenance and safety of its utilities. For example, California
 8     Public Resources Code Section 4292 requires:
             Except as otherwise provided in Section 4296, any person that owns,
 9
             controls, operates, or maintains any electrical transmission or distribution
10           line upon any mountainous land, or forest-covered land, brush-covered land,
             or grass-covered land shall, during such times and in such areas as are
11
             determined to be necessary by the director or the agency which has primary
12           responsibility for fire protection of such areas, maintain around and adjacent
             to any pole or tower which supports a switch, fuse, transformer, lightning
13
             arrester, line junction, or dead end or corner pole, a firebreak which consists
14           of a clearing of not less than 10 feet in each direction from the outer
             circumference of such pole or tower.4
15
             139. Furthermore, Edison is also regulated by the CPUC, and as such, must
16
       comply with CPUC regulations related to facilities. For example, CPUC General Order
17
       165 requires extensive inspections and patrol inspections over overhead facilities every
18
       year in some instances, especially in “Very High Fire” areas such as Ventura County,
19
       California.5
20
             140. CPUC also has specific rules pertaining to rate-setting. These proceedings
21     are designed to determine the amount a utility can charge its customers. The proceedings
22     are administrative and employ certain rules and procedures. The actions are assigned to
23     administrative judges who handle the discussions. Ultimately, CPUC must approve any
24     agreement that interested parties choose to negotiate and settle upon. CPUC prohibits
25
26     4
         http://www.search-california-law.com/research/ca/PRC/4292./Cal-Pub-Res-Code-
27     Section-4292/text.html. Last visited January 22, 2019.
       5
         http://docs.cpuc.ca.gov/PUBLISHED/GENERAL_ORDER/159182.htm. Last visited
28     January 22, 2019.
                                                    41

                      Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 43 of 95 Page ID #:43



 1
       certain ex parte communications between interested persons during these proceedings
 2     unless those communications meet specific rules, including notice requirements.6
 3             The Ex Parte Misconduct
 4             141. Around October 2012, design flaws led to an internal radioactive steam leak
 5     at one of the Company’s nuclear power plants, San Onofre. The CPUC launched an
 6     investigation to determine Edison’s fault in the leak and the amount the Company would
 7     be able to recover through charging its ratepayers for consequential costs. To avoid an
 8     official write up determining Edison’s fault, the Company was given the opportunity to
 9     enter into a settlement agreement, to be approved by CPUC, with the interested parties
10     i.e. representatives of the ratepayers.
11             142. The Company decided to shut the power plant down in June 2013, a process

12     that would require billions of dollars and several years. As part of CPUC procedures
       relating to cost allocation breakdowns, the Company could enter into settlement
13
       discussions with interested parties to negotiate charges that could be passed on to
14
       ratepayers, contingent on CPUC approval. Unbeknownst to the interested parties and the
15
       investing public, the Company engaged in multiple settlement discussions with CPUC
16
       members from early 2013 into June 2014.
17
               143. On March 20, 2014, Edison announced that it was entering settlement
18
       negotiations with interested parties involved in the shutdown of San Onofre. The
19
       announcement was viewed as a positive step towards resolving what had become the San
20     Onofre cloud over the Company and in line with the disclosure, the price per share of
21     Company stock increased from closing at $44.45 on March 20, 2014 to close at $46.03 on
22     March 21, 2014. During these announcements, the Company failed to disclose that it had
23     already engaged in several discussions with CPUC regarding the details of a settlement in
24     the absence of ratepayer representatives.
25             144. By early 2015, ongoing investigations by the California Attorney General’s
26     Office and the CPUC uncovered the Ex Parte Misconduct. As details about the ex parte
27
28     6
           http://www.cpuc.ca.gov/exparte_communications/. Last visited January 22, 2019.
                                                   42

                    Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 44 of 95 Page ID #:44



 1
       discussions came to light, the Company’s stock price declined. Around August 10, 2015,
 2     when news outlets reported that the settlement the Company had previously announced
 3     had unraveled, the stock price dropped from averaging at around $67 per share to closing
 4     at $59 per share on August 11, 2015.
 5           145. The Individual Defendants made and/or caused the Company to engage in
 6     the Ex Parte Misconduct, which violated CPUC rate-setting procedures and caused a
 7     decline in the value of the Company, specifically when the details of the secret
 8     communications came to light and led to the unravelling of what had become the San
 9     Onofre settlement between the Company and interested parties.
10           False and Misleading Statements as to the Ex Parte Misconduct
11           March 20, 2014 Form 8-K Press Release

12           146. On March 20, 2014, the Company issued a press release filed with the SEC
       on a Form 8-K announcing that Edison was entering into settlement discussions to
13
       address the CPUC investigation into the shutdown of San Onofre. The 8-K stated:
14
             Under rules of the California Public Utilities Commission (“CPUC”), prior
15           to signing any settlement, settling parties must provide notice and convene at
             least one conference for the purpose of providing all parties with the
16
             opportunity to discuss settlements in the proceeding. Pursuant to these rules,
17           on March 20, 2014, Southern California Edison Company (“SCE”), San
18           Diego Gas & Electric Co. (“SDG&E”), The Utility Reform Network, and
             the CPUC Office of Ratepayer Advocates (“ORA”) (together, the “Parties”)
19           jointly gave seven days advance
20           written notice (the “Notice”) to all parties in the San Onofre OII of a
             conference to discuss terms to resolve the CPUC’s proceedings regarding
21           the outages and subsequent permanent shutdown of the San Onofre Nuclear
22           Generating Station Units 2 and 3, I. 12-10-013 and related proceedings. At
             the same time, the Parties sent a letter to the Administrative Law Judges
23           presiding over the OII requesting a stay of proceedings pending the outcome
24           of the settlement conference. Any
             such settlement conference is confidential and limited to the parties in the
25           proceeding and their representatives.
26                                                ***
             The Notice is related to settlement discussions that have been held directly
27           among the Parties. Under the CPUC’s rules, the terms discussed by the
28           Parties are confidential and may not be disclose outside the negotiations
                                                   43

                  Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 45 of 95 Page ID #:45



 1           without the consent of all Parties participating in the negotiations.
 2           Consequently, except for discussions at the confidential settlement
             conference, the settlement terms discussed by the Parties will be maintained
 3           as confidential unless the Parties mutually agree to publicly release the terms
 4           or unless and until a formal settlement agreement has been signed, as to
             which no assurance can be given.
 5
             March 27, 2014 Press Release and Conference Call
 6           147.    On March 27, 2014, the Company issued a press release formally
 7     announcing a settlement agreement regarding the San Onofre shutdown. The press
 8     release stated:
 9            On March 27, 2014, SCE entered into a Settlement Agreement with The
              Utility Reform Network (“TURN”), the Office of Ratepayer Advocates
10            (“ORA”) of the California Public Utilities Commission (“CPUC”) and San
11            Diego Gas & Electric Company (“SDG&E”). If implemented, the Settlement
              Agreement will constitute a complete and final resolution of the CPUC’s
12            Order Instituting Investigation (“OII”) and related proceedings regarding the
13            Steam Generator Replacement Project (“SGRP”) at the San Onofre Nuclear
              Generating Station (“San Onofre”) and the related outage and subsequent
14            shutdown of San Onofre. The Settlement Agreement does not affect
15            proceedings before the Nuclear Regulatory Commission or proceedings
              related to recoveries from third parties described below. The Settlement
16            Agreement was signed following an all-party settlement conference in the
17            OII, which was required under CPUC rules as a condition to a settlement.
18           148. The same day the Company had a conference call to discuss the settlement.
19     Defendant Craver stated during the call that “[t]his agreement resolves all matters related

20     to the order instituting investigation involving the San Onofre nuclear generating station.”
             April 29, 2014 Form 10-Q and Conference Call
21
             149. On April 29, 2014, the Company filed its quarterly report on Form 10-Q for
22
       the period ended March 31, 2014 stating: “If implemented, the Settlement Agreement
23
       will constitute a complete and final resolution of the CPUC’s OII and related proceedings
24
       regarding the Steam Generator Replacement Project (“SGRP”) at San Onofre and the
25
       related outage and subsequent shutdown of San Onofre.”
26
             150. The same day, Edison held a conference call in which Defendants Craver,
27
       Scilacci, and Litzinger participated in. Defendant Craver stated on the call that, “[t]he
28
                                                   44

                    Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 46 of 95 Page ID #:46



 1
       significant progress made in resolving SONGS . . . should allow investors to focus on
 2     Edison International’s long-term earnings and dividend growth.”
 3           151. Attached to the Form 10-Q were certifications pursuant to Rule 13a-14(a)
 4     and 15d-14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”)
 5     signed by Defendants Craver, Litzinger, and Scilacci attesting to the accuracy of the
 6     Form 10-Q.
 7           May 28, 2014 Stanford C Bernstein Strategic Decisions Conference
 8           152. On May 28, 2014, Defendant Craver discussed the San Onofre settlement at
 9     a conference. He stated in response to a question about the probability of CPUC approval
10     of the settlement that, “[W]e primarily negotiated that with the principal consumer
11     advocacy groups of TURN and ORA, those are really the ones that are critical for

12     anything that involves impacts on rates.”
             July 31, 2014 Form 10-Q and Conference Call
13
             153. On July 31, 2014, the Company filed its quarterly report with the SEC on
14
       Form 10-Q for the period ended June 30, 2014 stating: “If implemented, the San Onofre
15
       OII Settlement Agreement will constitute a complete and final resolution of the CPUC’s
16
       OII and related proceedings regarding the Steam Generator Replacement Project
17
       (“SGRP”) at San Onofre and related outage and subsequent shutdown of San Onofre.”
18
             154. During a conference call the same day in which Defendants Craver,
19
       Litzinger, and Scilacci participated in, Defendant Craver stated:
20           All the intervenors who are going to provide testimony have done so, and
21           that was really what I was capturing there. In terms of the direct signatories,
             it’s the two utilities, the labor group [Coalition of California Utility
22           Employees], ORA, TURN, and Friends of the Earth. So those were the
23           direct signatories, representing all four of the main intervener groups. In the
             testimony, several other groups – mostly consumer, various forms of
24           consumer-related groups – also provided positive, supportive testimony of
25           the settlement. And, as I indicated in my comments, really relatively few
             came forward with any opposition to the settlement. So, I think basically
26           everyone who has standing that wants to speak, has spoken. And at this
27           point, really all that part is over with. We’re really at the stage of waiting for
             the ALJ Proposed Decision.
28
                                                     45

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 47 of 95 Page ID #:47



 1
             155. Attached to the Form 10-Q were SOX certifications signed by Defendants
 2     Craver, Litzinger, Rigatti, and Scilacci attesting to the accuracy of the Form 10-Q.
 3           October 28, 2014 Form 10-Q
 4           156. On October 28, 2014, the Company filed its quarterly report with the SEC
 5     on Form 10-Q for the period ended September 30, 2014 stating:
 6           Restated Settlement Agreement (the “San Onofre OII Amended Settlement
 7           Agreement”) with The Utility Reform Network (“TURN”), the CPUC’s
             Office of Ratepayer Advocates (“ORA”), SDG&E, the Coalition of
 8           California Utility Employees (“CUE”), and Friends of the Earth (“FOE”)
 9           (together, the “Settling Parties”). If implemented, the San Onofre OII
             Amended Settlement Agreement will constitute a complete and final
10           resolution of the CPUC’s OII and related proceedings regarding the Steam
11           Generator Replacement Project (“SGRP”) at San Onofre and the related
             outage and subsequent shutdown of San Onofre. The Settling Parties agreed
12           to amend the Settlement Agreement that was originally entered into in
13           March 2014 in response to an Assigned Commissioner’s and Administrative
             Judges’ Ruling that was issued on September 5, 2014.
14
              157. Attached to the Form 10-Q were SOX certifications signed by Defendants
15     Craver, Pizarro, Rigatti, and Scilacci attesting to the accuracy of the Form 10-Q.
16           November 20, 2014 Press Release
17           158. On November 20, 2014, the Company issued a press release stating that the
18     settlement had achieved CPUC approval and that “This settlement resolves all issues
19     regarding the public utilities commission investigation of San Onofre in a fair and
20     reasonable manner . . . .”
21           159. The statements in ¶¶ 146-158 were materially false and misleading, and they
22     failed to disclose material facts necessary to make the statements made not false and
23     misleading. Specifically, the Individual Defendants improperly failed to disclose, inter
24     alia, that: (1) the Company engaged in and/or allowed the Ex Parte Misconduct; (2) the

25     Company was not abiding by applicable rules with respect to the settlement discussions

26     surrounding the shutdown of San Onofre; (3) the Company was making false
       representations regarding the resolution of the San Onofre dispute; (4) the Company
27
28
                                                   46

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 48 of 95 Page ID #:48



 1
       failed to maintain internal controls; and (5) as a result of the foregoing, the Company’s
 2     public statements were materially false and misleading at all relevant times.
 3                  The Truth Begins to Emerge as to the Ex Parte Misconduct
 4           February 9, 2015 Disclosure of Ex Parte Communications
 5           160. Upon learning of an upcoming publication detailing the ex parte
 6     communication, Edison filed a late notice regarding the ex parte discussions, over two
 7     years after the communications took place. The Company attributed the late disclosure to
 8     revised policies and Edison’s desire to “avoid close calls when it comes to compliance.”
 9           February 24, 2015 Form 10-K and Conference Call
10           161. On February 24, 2015, the Company filed its annual report with the SEC on
11     Form 10-K. The report stated:
            On November 20, 2014, the CPUC approved the Amended and Restated
12          Settlement Agreement (the “San Onofre OII Settlement Agreement”) that
13          SCE had entered into with TURN, the ORA, SDG&E, the Coalition of
            California Utility Employees, and Friends of the Earth (together, the
14          “Settling Parties”). The San Onofre OII Settlement Agreement resolved the
15          CPUC’s OII and related proceedings regarding the Steam Generator
            Replacement Project at San Onofre and the related outage and subsequent
16          shutdown of San Onofre.
17           162. During a conference call the same day, Defendant Craver stated with respect
18     to the ex parte communications:
19           in terms of affecting the business, I would say it doesn’t really have a
             significant effect on the business. This is a fairly arcane area. But I would
20
             just say, generally speaking, the ex parte rules, particularly on matters like
21           the San Onofre matter, the OII, that’s really designed to provide equal access
             to all parties to the proceeding with equal time. So it’s I think one of the
22
             misconceptions is in something like SONGS OII that you are precluded from
23           having conversations. You’re not. It’s just the rules are designed to make
24           sure that if we have conversations with decisionmakers, that those are
             noticed, that those –that we include in there how much time we spent with
25           which decisionmaker, so that all the other parties have equal access, equal
26           amount of time. That’s the whole concept behind it. So I don’t see any of
             this as hurting the ability to do business. It’s complicated and cumbersome,
27           and sometimes kind of difficult on the interpretation of some of the specific
28           provisions. But, fundamentally, when we have proceedings before the
                                                   47

                  Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 49 of 95 Page ID #:49



 1             Commission, we follow the rules. We go about doing the business the way
 2             it’s really set up to do it. There’s plenty of opportunity in all of those
               proceedings for all parties to be heard. That’s the point of having these
 3             things before the Commission. So I don’t see any big element there.
 4             163. The statements in ¶¶ 160-162 were materially false and misleading, and they
 5     failed to disclose material facts necessary to make the statements made not false and
 6     misleading. Specifically, the Individual Defendants improperly failed to disclose, inter
 7     alia, that: (1) the Company was not abiding by applicable rules with respect to the

 8     settlement discussions surrounding the shutdown of San Onofre; (2) the Company was

 9     making false representations regarding the resolution of the San Onofre dispute; (3) the
       Company failed to maintain internal controls; and (4) as a result of the foregoing, the
10
       Company’s public statements were materially false and misleading at all relevant times.
11
                       The Truth Fully Emerges as to the Ex Parte Misconduct
12
               164. On April 10, 2015, the ex parte communications were filed with a federal
13
       class action against the CPUC related to the San Onofre shutdown, Citizens Oversight,
14
       Inc. v. California Public Utilities. The next day, April 11, 2015, an article discussing
15
       prominent similarities between the filed ex parte discussions and the actual settlement
16
       terms was published in The San Diego Union-Tribune.
17             165. On April 14, 2014, the CPUC ordered SCE to deliver all documents
18     connected to the San Onofre settlement discussions from March 2013 and November
19     2014.
20             166. Over the next several months, additional information was revealed to the
21     public relating to the ex parte discussions culminating in the withdrawal of rate-
22     representatives from the San Onofre settlement agreement on August 10, 2015.
23             The Facilities Misconduct
24             167. On December 4, 2017, wildfires ignited across Southern California,
25     beginning one of the largest and detrimental wildfires in California’s modern history. The
26     2017 Fire, carried by heavy winds, spread over 280,000 acres of land, engulfing

27     thousands of homes, buildings, and structures as it went, and spreading throughout Ojai,
       Santa Paula, Fillmore, Ventura, and Santa Barbara counties. The 2017 Fire lasted over
28
                                                  48

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 50 of 95 Page ID #:50



 1
       month and was finally fully contained in January 2018. However, due to rainfall mixing
 2     with the eroded earth, the ensuing Mudslides caused further destruction.
 3           168. The 2017 Fire and Mudslides caused over $2 billion worth of damages and
 4     took the lives of at least twenty-one people. Subsequent investigations by CPUC into the
 5     cause of the 2017 Fire pointed to the Company as being at least partially responsible,
 6     with several witnesses attesting to an explosion of one of SCE’s electric poles in the area
 7     where one of the fires began. Power outages further hindered the ability of firefighters on
 8     the scene to quell the fire due to inoperable water fire hydrants. As a result of the CPUC
 9     investigations into whether the Company was a prudent manager of its facilities, the
10     Company’s stock price fell over the course of the 2017 Fire.
11           169. Prior to the 2017 Fire, the stock price was around $75 per share. However,

12     on December 5, 2017, the day after the 2017 Fire began, the price of the Company’s
       stock closed at 66.68 and has further dropped since.
13
             170. On November 8, 2018, the 2018 Fires ignited. Collectively, they destroyed
14
       over 98,000 acres of land. CPUC soon after began investigating SCE on November 12,
15
       2018, to assess its compliance with required safety regulations in the fire-impacted areas.
16
             171. Following the CPUC’s investigation announcement, on November 12, 2018,
17
       the Company’s stock price fell more than 12% to close at $53.56 per share. The
18
       Company’s stock price continued to drop as the fires persisted. By November 15, 2018,
19
       the stock price closed at $47.19, dropping about 32% from the CPUC investigation
20     announcement.
21           172. The Individual Defendants made and/or caused the Company to operate in
22     violation of state safety regulations, thereby increasing the risk of wildfire occurrence in
23     California by failing to maintain their facilities appropriately and failing to remediate
24     areas that the Individual Defendants were aware had been the subject and focus of
25     numerous investigations in the past.
26           173. Although the Company repeatedly claimed that safety was a top priority for
27     them, they consistently failed to maintain their facilities in accordance with state safety
28     standards, thereby placing the Company and the public at heightened risk for wildfires
                                                   49

                  Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 51 of 95 Page ID #:51



 1
       and other dangers the Company acknowledged were inherit in the operation of their
 2     electricity utility. After the 2018 Fires, CPUC launched investigations into SCE’s
 3     facilities alerted by an incident report filed by SCE suggesting a circuit malfunction near
 4     the site where the 2018 Fires began.
 5           174. In a letter addressed to CPUC released by the Company on December 6,
 6     2018, Edison stated that investigations were ongoing and that initial investigations
 7     revealed a “guy wire” in the facilities which could have caused the circuit malfunction
 8     the day the 2018 Fires began. The letter also stated that other potential causes for the
 9     relay to the circuit were “weather, debris, vegetation, design, construction, operations,
10     and maintenance.”7
11           False and Misleading Statements as to the Facilities Misconduct

12           February 23, 2016 Form 10-K
             175. On February 23, 2016, the Company filed with the SEC its annual report for
13
       the fiscal year ended December 31, 2015 on a Form 10-K (the “2016 10-K”), which was
14
       signed by Individual Defendants Bindra, Chang, Craver, Pizarro, Schlosberg, Stuntz,
15
       Sullivan, Tauscher, Taylor, and White.
16
             176. The 2016 10-K recognized that the Company’s operations, specifically with
17
       respect to SCE’s operations were regulated by, inter alia, the CPUC. The 2016 10-K
18
       outlined CPUC’s authority over SCE, noting that: “[t]he CPUC has the authority to
19
       regulate, among other things, retail rates, energy purchases on behalf of retail customers,
20     SCE capital structure, rate of return, issuance of securities, disposition of utility assets
21     and facilities, oversight of nuclear decommissioning funding and costs, and aspects of the
22     transmission system planning, site identification and construction, including safety.”
23           177. The 2016 10-K propagated the Company’s prioritization of safety in its
24     investment approach, stating that, “SCE is investing in and strengthening its electric grid
25     and driving operational and service excellence to improve system safety, reliability and
26     service while controlling costs and rates.”
27     7
        https://www.edison.com/content/dam/eix/documents/woolsey_letter_to_cpuc.pdf. Last
28     visited January 22, 2019.
                                                     50

                  Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 52 of 95 Page ID #:52



 1
              178. Under “Operating Risks,” the 2016 10-K acknowledged certain risks
 2     specifically relating to the dangers of the Company’s business operations to people and
 3     property:
 4           The generation, transmission and distribution of electricity are dangerous and
             involve inherent risks of damage to private property and injury to employees and
 5           the general public.
 6
              Electricity is dangerous for employees and the general public should they
 7            come in contact with electrical current or equipment, including through
 8            downed power lines or if equipment malfunctions. Injuries and property
              damage caused by such events can subject SCE to liability that, despite the
 9
              existence of insurance coverage, can be significant. The CPUC has increased
10            its focus on public safety issues with an emphasis on heightened compliance
              with construction and operating standards and the potential for penalties
11
              being imposed on utilities. Additionally, the CPUC has delegated to its staff
12            the authority to issue citations to electric utilities, which can impose fines of
              up to $50,000 per violation per day, pursuant to the CPUC's jurisdiction for
13
              violations of safety rules found in statutes, regulations, and the CPUC's
14            General Orders. Such penalties and liabilities could be significant and
              materially affect SCE's liquidity and results of operations.
15
              179. In addition, the Company outlined financial risks connected to the
16
       Company’s possible association with wild-fires such as insufficient insurance coverage,
17
       stating specifically that:
18
              Weather-related incidents and other natural disasters could materially
19            affect SCE's financial condition and results of operations.
20
              Weather-related incidents and other natural disasters, including storms,
21            wildfires and earthquakes, can disrupt the generation and transmission of
22            electricity, and can seriously damage the infrastructure necessary to deliver
              power to SCE's customers. These events can lead to lost revenues and
23            increased expenses, including higher maintenance and repair costs. They can
24            also result in regulatory penalties and disallowances, particularly if SCE
              encounters difficulties in restoring power to its customers on a timely basis.
25            These occurrences could materially affect SCE's business, financial
26            condition and results of operations, and the inability to restore power to
              SCE's customers could also materially damage the business reputation of
27            SCE and Edison International.
28                                                 ***
                                                     51

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 53 of 95 Page ID #:53



 1           SCE's insurance coverage for wildfires arising from its ordinary
 2           operations may not be sufficient.
             Edison International has experienced increased costs and difficulties in
 3           obtaining insurance coverage for wildfires that could arise from SCE's
 4           ordinary operations. In addition, the insurance that has been obtained for
             wildfire liabilities may not be sufficient. Uninsured losses and increases in
 5           the cost of insurance may not be recoverable in customer rates. A loss which
 6           is not fully insured or cannot be recovered in customer rates could materially
             affect Edison International's and SCE's financial condition and results of
 7           operations. Furthermore, insurance for wildfire liabilities may not continue
 8           to be available at all or at rates or on terms similar to those presently
             available to Edison International.
 9
                                                    ***
10
11           Wildfire Insurance
             Severe wildfires in California have given rise to large damage claims against
12           California utilities for fire-related losses alleged to be the result of the failure
13           of electric and other utility equipment. Invoking a California Court of
             Appeal decision, plaintiffs pursuing these claims have relied on the doctrine
14           of inverse condemnation, which can impose strict liability (including
15           liability for a claimant's attorneys' fees) for property damage. Prolonged
             drought conditions in California have also increased the risk of severe
16           wildfire events. On June 1, 2015, Edison International renewed its liability
17           insurance coverage, which included coverage for SCE's wildfire liabilities
             up to a $610 million limit (with a self-insured retention of $10 million per
18           wildfire occurrence). Various coverage limitations within the policies that
19           make up this insurance coverage could result in additional self-insured costs
             in the event of multiple wildfire occurrences during the policy period (June
20           1, 2015 to May 31, 2016). SCE also has additional coverage for certain
21           wildfire liabilities of $390 million, which applies when total covered
             wildfire claims exceed $610 million, through June 14, 2016. SCE may
22           experience coverage reductions and/or increased insurance costs in future
23           years. No assurance can be given that future losses will not exceed the limits
             of SCE's insurance coverage.
24
             180. The 2016 10-K further outlined previous occasions where the Company’s
25
       malfunctioning equipment resulted in several fires in California. Investigations revealed
26     that service interruptions led to the fires and were themselves a result of inadequate
27     management oversight of certain systems:
28
                                                     52

                  Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 54 of 95 Page ID #:54



 1           Long Beach Service Interruptions
 2           In July 2015, SCE's customers who are served via the network portion of
             SCE's electric system in Long Beach, California experienced service
 3           interruptions due to multiple underground vault fires and underground cable
 4           failures. No personal injuries have been reported in connection with these
             events. SCE instituted an internal investigation and commissioned an
 5           external investigation of these events and their causes, which revealed that
 6           the main cause of the interruptions was a lack of adequate management
             oversight of the downtown network system. The investigations also revealed
 7           deficiencies in maintaining the knowledge base on the configuration and
 8           operation of the system, and a lack of sophisticated controls needed to more
             efficiently and effectively prevent and respond to the cascading events that
 9           occurred.
10           181. Attached to the 2016 10-K were SOX certifications signed by Defendants
11     Pizarro, Rigatti, Craver, and Scilacci attesting to the accuracy of the 2016 10-K.
12           March 18, 2016 Proxy Statement
13           182. The Company filed its 2016 Proxy Statement with the SEC on March 18,
14     2016. Defendants Bindra, Chang, Craver, Pizarro, Schlosberg, Stuntz, Sullivan, Tauscher,

15     Taylor, and White solicited the 2016 Proxy Statement filed pursuant to Section 14(a) of
       the Exchange Act, which contained material misstatements and omissions.8
16
             183. The 2016 Proxy Statement stated, regarding the Company’s Code of
17
       Conduct, that, “[t]he [Edison International] Bylaws, Corporate Governance Guidelines,
18
       and Board committee charters, the Ethics and Compliance Code for Directors applicable
19
       to all directors of [Edison International] and SCE, and the Employee Code of Conduct
20
       applicable to all [Edison International] and SCE officers and employees are on our
21
       website at www.edison.com/corpgov.”
22
             184. The 2016 Proxy Statement was false and misleading because, despite
23     assertions to the contrary, its Code of Conduct was not followed, as evidenced by the
24
25
       8
         Plaintiff’s allegations with respect to the misleading statements in the 2016 Proxy
       Statement are based solely on negligence; they are not based on any allegation of reckless
26     or knowing conduct by or on behalf of the Individual Defendants, and they do not allege,
27     and do not sound in, fraud. Plaintiff specifically disclaims any allegations of, reliance
       upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness
28     with regard to these allegations and related claims.
                                                    53

                  Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 55 of 95 Page ID #:55



 1
       numerous false and misleading statements alleged herein, the insider trading engaged in
 2     by nine of the Individual Defendants, and the Individual Defendants’ failures to report
 3     violations of the Code of Conduct.
 4           185. The Individual Defendants also caused the 2016 Proxy Statement to be false
 5     and misleading with regard to executive compensation in that they purported to employ
 6     “pay-for-performance” elements, including equity awards designed to link named
 7     executive officer (“NEO”) compensation to shareholders’ interests while failing to
 8     disclose that the Company’s share price was artificially inflated as a result of false and
 9     misleading statements alleged herein.
10           186. The 2016 Proxy Statement also failed to disclose, inter alia, that: (1) the
11     Company was operating in violation of state laws and regulations; (2) the Company

12     failed to align its facilities, electricity transmission, and distribution networks with
       required state laws and safety regulations; (3) Edison’s failure to comply with state safety
13
       regulations heightened the risks for wildfires in California; (4) the Company failed to
14
       maintain internal controls; and (5) due to the foregoing, Defendants’ statements regarding
15
       the Company’s business, operations, and prospects were materially false, misleading, and
16
       lacked a reasonable basis in fact at all relevant times.
17
             February 21, 2017 Form 10-K
18
             187. On February 21, 2017, the Company filed with the SEC its annual report for
19
       the fiscal year ended December 31, 2016 on a Form 10-K (the “2017 10-K”), which was
20     signed by Individual Defendants Bindra, Chang, Hernandez, Morris, Pizarro, Payne,
21     Schlosberg, Stuntz, Sullivan, Tauscher, Taylor, and White.
22           188. The 2017 10-K acknowledged the CPUC’s authority to regulate the
23     Company’s operations at SCE: “[t]he CPUC has the authority to regulate, among other
24     things, retail rates, energy purchases on behalf of retail customers, SCE capital structure,
25     rate of return, issuance of securities, disposition of utility assets and facilities, oversight
26     of nuclear decommissioning funding and costs, and aspects of the transmission system
27     planning, site identification and construction, including safety and environmental
28     mitigation.”
                                                     54

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 56 of 95 Page ID #:56



 1
             189. The 2017 10-K again promoted the Company’s commitment to progress its
 2     infrastructures and plans for SCE to lead the way by modernizing its electric grid. For
 3     example:
 4           Electricity Industry Trends
 5           The electric power industry is undergoing transformative change driven by
             technological advancements such as customer-owned generation and energy
 6           storage, which could alter the nature of energy generation and delivery.
 7           California's environmental policy objectives are accelerating the pace and
             scope of the industry change. The electric grid is a critical enabler of the
 8           adoption of new energy technologies that support California's climate
 9           change and GHG reduction objectives, which continue to be publicly
             supported by California policy makers notwithstanding a potential change in
10           the federal approach to such matters. The grid is also key to enabling more
11           customer choices with respect to new energy technologies. The
             transformative change taking place in the electric power industry is integral
12           to Edison International's strategy.
13
             SCE plans to be a key enabler of the adoption of new energy technologies
14           that benefit customers of the electric grid while also helping the state of
15           California achieve its environmental goals. SCE expects to achieve these
             objectives through modernizing the electric grid to improve the safety and
16           reliability of the transmission and distribution network and enabling
17           increased penetration of DERs. SCE's ongoing focus to drive operational
             and service excellence should allow it to achieve these objectives while
18           controlling costs and customer rates. SCE's focus on the transmission and
19           distribution side of the utility business aligns with California's policy
             supporting competitive power markets. It also represents a lower risk than
20
             investment in conventional, natural gas-fired generation, which faces
21           potentially stricter GHG limits as well as the increasing competitiveness of
             renewable resource fueled generation.
22
             190. The 2017 10-K detailed its capital expenditure expectations to enable the
23
       Company’s plans to support “a safe and reliable transmission and distribution network,
24
       and to modernize the electric grid” to be $19.3 billion between 2017 and 2020. The total
25
       capital expenditure forecasted for 2017 in particular was $4.1 billion dollars, $182
26
       million of which was allocated for grid modernization and capital expenditures. The 2017
27     10-K stated that the “2017 capital expenditures is a baseline of grid modernization
28
                                                  55

                  Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 57 of 95 Page ID #:57



 1
       spending that will promote increased safety and reliability and also allow for a timely
 2     ramp-up of grid modernization capital expenditures in subsequent years.”
 3
             191. Also detailed in the 2017 10-K was the Company’s 2018 General Rate Case
 4
       (“GRC”). The GRC refers to the procedures the Company must follow to allocate its
 5
       operation and maintenance costs among its classes of customers. The 2017 10-K stated
 6     that “capital programs requested in SCE's 2018 GRC are focused on safety and reliability
 7     through investments in the distribution grid to replace aging equipment and enhance
 8     capabilities to integrate increasing amounts of [distributed energy resources].”
 9           192. The 2017 10-K explained the importance of the Company’s safety
10     procedures, further detailing the ratemaking process and CPUC oversight, stating in
11     relevant part:
12           Revenue authorized by the CPUC through triennial GRC proceedings is
             intended to provide SCE a reasonable opportunity to recover its costs and
13
             earn a return on its net investments in generation and distribution assets and
14           general plant (also referred to as "rate base") on a forecast basis. The CPUC
             sets an annual revenue requirement for the base year which is made up of the
15
             operation and maintenance costs, depreciation, taxes and a return consistent
16           with the authorized cost of capital (discussed below). In the GRC
17           proceedings, the CPUC also generally approves the level of capital spending
             on a forecast basis. Following the base year, the revenue requirements for
18           the remaining two years are set by a methodology established in the GRC
19           proceeding, which generally, among other items, includes annual allowances
             for escalation in operation and maintenance costs and additional changes in
20           capital-related investments. The CPUC is conducting a triennial safety
21           model assessment proceeding ("S-MAP") to evaluate the utility models used
             to prioritize safety risks, examine the utilities' assessment of their key risks
22           and their proposed mitigation programs, and develop requirements for
23           annual reporting of risk spending and mitigation results. The risk assessment
             approach developed in the S-MAP will be incorporated into SCE's triennial
24           GRC through a Risk Assessment and Mitigation Phase (RAMP), which will
25           be initiated by November 15 in the year preceding each GRC application
             filing date. SCE's first RAMP will be filed in November 2018 for its 2021
26           GRC. The purpose of the RAMP is to provide information about the utility's
27           assessment of its key safety risks and its proposed programs for mitigating
             those risks. The information developed during the RAMP will inform the
28
                                                   56

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 58 of 95 Page ID #:58



 1           utility's recommended projects and funding requests in the subsequent phase
 2           of the GRC.
             193. Furthermore, the 2017 10-K also included similar risk disclosures to the
 3
       2016 10-K concerning the inherit risks of generating and distributing electricity and
 4
       wildfires and outlined the Long Beach fires caused by service interruptions and the
 5
       consequential penalties, stating:
 6
             In July 2015, SCE's customers who are served via the network portion of
 7           SCE's electric system in Long Beach, California experienced service
 8           interruptions due to multiple underground vault fires and underground cable
             failures. No personal injuries were reported in connection with these events.
 9           SCE expects to incur penalties as a result of these events. Although
10           resolution will be subject to settlement discussions with SED and CPUC
             review and approval, SCE has recorded a liability for the estimated loss.
11
             194. Attached to the 2017 10-K were SOX certifications signed by Defendants
12
       Pizarro, Rigatti, Payne, and Petmecky attesting to the accuracy of the 2017 10-K.
13           March 17, 2017 Proxy Statement
14           195. The Company filed its 2017 Proxy Statement with the SEC on March 17,
15     2017. Defendants Chang, Hernandez, Morris, Payne, Pizarro, Stuntz, Sullivan, Tauscher,
16     Taylor, and White solicited the 2017 Proxy Statement filed pursuant to Section 14(a) of
17     the Exchange Act, which contained material misstatements and omissions.9
18           196. The 2017 Proxy Statement stated, regarding the Company’s Code of
19     Conduct, that, “[t]he [Edison International] Bylaws, Corporate Governance Guidelines,
20     and Board committee charters, the Ethics and Compliance Code for Directors applicable
21     to all directors of [Edison International] and SCE, and the Employee Code of Conduct
22     applicable to all [Edison International] and SCE officers and employees are on our

23     website at www.edison.com/corpgov.”

24
       9
25       Plaintiff’s allegations with respect to the misleading statements in the 2017 Proxy
       Statement are based solely on negligence; they are not based on any allegation of reckless
26     or knowing conduct by or on behalf of the Individual Defendants, and they do not allege,
27     and do not sound in, fraud. Plaintiff specifically disclaims any allegations of, reliance
       upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness
28     with regard to these allegations and related claims.
                                                  57

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 59 of 95 Page ID #:59



 1
             197. The 2017 Proxy Statement was false and misleading because, despite
 2     assertions to the contrary, its Code of Conduct was not followed, as evidenced by the
 3     numerous false and misleading statements alleged herein, the insider trading engaged in
 4     by nine of the Individual Defendants, and the Individual Defendants’ failures to report
 5     violations of the Code of Conduct.
 6           198. The Individual Defendants also caused the 2017 Proxy Statement to be false
 7     and misleading with regard to executive compensation in that they purported to employ
 8     “pay-for-performance” elements, including equity awards designed to link NEO
 9     compensation to shareholders’ interests while failing to disclose that the Company’s
10     share price was artificially inflated as a result of false and misleading statements alleged
11     herein.

12           199. The 2017 Proxy Statement also failed to disclose, inter alia, that: (1) the
       Company was operating in violation of state laws and regulations; (2) the Company
13
       failed to align its facilities, electricity transmission, and distribution networks with
14
       required state laws and safety regulations; (3) Edison’s failure to comply with state safety
15
       regulations heightened the risks for wildfires in California; (4) the Company failed to
16
       maintain internal controls; and (5) due to the foregoing, Defendants’ statements regarding
17
       the Company’s business, operations, and prospects were materially false, misleading, and
18
       lacked a reasonable basis in fact at all relevant times.
19
             February 22, 2018 Form 10-K
20           200. On February 22, 2018, the Company filed with the SEC its annual report for
21     the fiscal year ended December 31, 2017 on a Form 10-K (the “2018 10-K”), which was
22     signed by Individual Defendants Pizarro, Payne, Rigatti, Petmecky, Camunez, Chang,
23     Hernandez, Morris, O’Toole, Stuntz, Sullivan, Tauscher, Taylor, and White.
24           201. The 2018 10-K, repeated that the Company was subjected to CPUC
25     regulatory authority, stating, “[t]he CPUC has the authority to regulate, among other
26     things, retail rates, energy purchases on behalf of retail customers, SCE capital structure,
27     rate of return, issuance of securities, disposition of utility assets and facilities, oversight
28     of nuclear decommissioning funding and costs, and aspects of the transmission system
                                                     58

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 60 of 95 Page ID #:60



 1
       planning, site identification and construction, including safety and environmental
 2     mitigation.” It also repeated the risk disclosures concerning the Company’s operations
 3     and the risks of weather-related occurrences, outlining that:
 4           The generation, transmission and distribution of electricity are dangerous
             and involve inherent risks of damage to private property and injury to
 5           employees and the general public.
 6
               Electricity is dangerous for employees and the general public should they
 7             come in contact with electrical current or equipment, including through
 8             downed power lines or if equipment malfunctions. Injuries and property
               damage caused by such events can subject SCE to liability that, despite the
 9
               existence of insurance coverage, can be significant. No assurance can be
10             given that future losses will not exceed the limits of SCE's or its contractors'
               insurance coverage. The CPUC has increased its focus on public safety with
11
               an emphasis on heightened compliance with construction and operating
12             standards and the potential for penalties being imposed on utilities.
               Additionally, the CPUC has delegated to its staff the authority to issue
13
               citations to electric utilities, which can impose fines of up to $50,000 per
14             violation per day, pursuant to the CPUC's jurisdiction for violations of safety
               rules found in statutes, regulations, and the CPUC's General Orders. Such
15
               penalties and liabilities could be significant and materially affect SCE's
16             liquidity and results of operations.
17             202. With respect to wild-fires, the 2018 10-K disclosed various liabilities,
18     including damage claims, wild-fires could expose the Company to, stating in relevant
19     part:

20             Damage claims against SCE for wildfire-related losses may materially
               affect SCE’s financial condition and results of operations.
21
22             Prolonged drought conditions and shifting weather patterns in California
               resulting from climate change as well as increased tree mortality rates have
23             increased the duration of the wildfire season and the risk of severe wildfire
24             events. Severe wildfires and increased urban development in high fire risk
               areas in California have given rise to large damage claims against California
25             utilities for fire-related losses alleged to be the result of utility practices
26             and/or the failure of electric and other utility equipment. Certain California
               courts have previously found utilities to be strictly liable for property
27             damage, regardless of fault, by applying the theory of inverse condemnation
28             when a utility's facilities were determined to be a substantial cause of a
                                                     59

                    Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 61 of 95 Page ID #:61



 1           wildfire that caused the property damage. The rationale stated by these
 2           courts for applying this theory to investor-owned utilities is that property
             losses resulting from a public improvement, such as the distribution of
 3           electricity, can be spread across the larger community that benefited from
 4           such improvement. However, in December 2017, the CPUC issued a
             decision denying the investor-owned utility's request to include in its rates
 5           uninsured wildfire-related costs arising from several 2007 fires, finding that
 6           the investor-owned utility did not prudently manage and operate its facilities
             prior to or at the outset of the 2007 wildfires. An inability to recover
 7           uninsured wildfire-related costs could materially affect SCE's business,
 8           financial condition and results of operations. For example, if SCE is found
             liable for damages related to the December 2017 Wildfires, and SCE is
 9           unable to, or believes that it will be unable to, recover those damages, SCE
10           may not have sufficient cash or equity to pay dividends to Edison
             International or may be prohibited from declaring such dividends because it
11           does not meet California law requirements for the declaration of dividends.
12           203. The 2018 10-K further repeated possible issues with insurance coverage,
13     such as insufficient coverage for costs associated with wildfires.
14           SCE's insurance coverage for wildfires arising from its ordinary
             operations may not be sufficient.
15
16           Edison International has experienced increased costs and difficulties in
             obtaining insurance coverage for wildfires that could arise from SCE's
17
             ordinary operations. Edison International, SCE or its contractors may
18           experience coverage reductions and/or increased wildfire insurance costs in
             future years. No assurance can be given that losses will not exceed the limits
19
             of SCE's or its contractors' insurance coverage. SCE may not be able to
20           recover uninsured losses and increases in the cost of insurance in customer
             rates. Losses which are not fully insured or cannot be recovered in customer
21
             rates could materially affect Edison International's and SCE's financial
22           condition and results of operations.
23           204. Also outlined in the 2018 10-K was a discussion of the 2017 Fire which
24     occurred in Southern California in December 2017. The 2018 10-K stated that possible
25     future findings that the Company was at fault for the 2017 Fire substantially increased the

26     Company’s risks, noting specifically:

27           Southern California Wildfires
             In December 2017, several wind-driven wildfires (the "December 2017
28           Wildfires") impacted portions of SCE's service territory and caused
                                                    60

                  Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 62 of 95 Page ID #:62



 1           substantial damage to both residential and business properties and service
 2           outages for SCE customers. The largest of these fires, known as the Thomas
             Fire, originated in Ventura County and burned acreage located in both
 3           Ventura and Santa Barbara Counties. According to the most recent
 4           California Department of Forestry and Fire Protection ("Cal Fire") incident
             information reports, the Thomas Fire burned over 280,000 acres, destroyed
 5           an estimated 1,063 structures, damaged an estimated 280 structures and
 6           resulted in two fatalities. During 2017, SCE incurred approximately
             $35 million of capital expenditures related to restoration of service resulting
 7           from the December 2017 Wildfires.
 8           The causes of the December 2017 Wildfires are being investigated by Cal
             Fire and other fire agencies. SCE believes the investigations include the
 9           possible role of SCE's facilities. SCE expects that one or more of the fire
10           agencies will ultimately issue reports concerning the origins and causes of
             the December 2017 Wildfires but cannot predict when these reports will be
11           released or if any findings will be issued before the investigations are
12           completed.

13           Any potential liability of SCE for December 2017 Wildfire-related damages
14           will depend on a number of factors, including whether SCE is determined to
             have substantially caused, or contributed to, the damages and whether
15           parties seeking recovery of damages will be required to show negligence in
16           addition to causation. Certain California courts have previously found
             utilities to be strictly liable for property damage, regardless of fault, by
17           applying the theory of inverse condemnation when a utility's facilities were
18           determined to be a substantial cause of a wildfire that caused the property
             damage. The rationale stated by these courts for applying this theory to
19           investor-owned utilities is that property losses resulting from a public
20           improvement, such as the distribution of electricity, can be spread across the
             larger community that benefited from such improvement. However, in
21           December 2017, the CPUC issued a decision denying the investor-owned
22           utility's request to include in its rates uninsured wildfire-related costs arising
             from several 2007 fires, finding that the investor-owned utility did not
23           prudently manage and operate its facilities prior to or at the outset of the
24           2007 wildfires.
25           205. The 2018 10-K also discussed the application of inverse condemnation, a

26     principle which holds a utility liable regardless of fault:

27           In addition to liability for property damages, when inverse condemnation is
             found to be applicable to a utility, the utility may be held liable, without
28           regard to fault, for associated interest and attorney's fees (collectively,
                                                     61

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 63 of 95 Page ID #:63



 1           "Property Losses"). If inverse condemnation is held to be inapplicable to
 2           SCE in connection with the December 2017 Wildfires, SCE could still be
             held liable for Property Losses if those losses were found to have been
 3           proximately caused by SCE’s negligence. If SCE was found negligent, SCE
 4           also could be held liable for fire suppression costs, business interruption
             losses, evacuation costs, medical expenses and personal injury/wrongful
 5           death claims. These potential liabilities, in the aggregate, could be
 6           substantial. Additionally, SCE could potentially be subject to fines for
             alleged violations of CPUC rules and laws in connection with the December
 7           2017 Wildfires.
 8           206. The 2018 10-K also acknowledged that hundreds of lawsuits had been filed
 9     against the Company in connection to the 2017 Fire, including class actions:
10           SCE is aware of multiple lawsuits filed related to the December 2017
             Wildfires naming SCE as a defendant. One of these lawsuits also named
11           Edison International as a defendant. At least four of these lawsuits were filed
12           as purported class actions. The lawsuits, which have been filed in the
             superior courts of Ventura, Santa Barbara and Los Angeles Counties allege,
13           among other things, negligence, inverse condemnation, trespass, private
14           nuisance, and violations of the public utility and health and safety codes.
             SCE expects to be the subject of additional lawsuits related to the December
15
             2017 Wildfires. The litigation could take a number of years to be resolved
16           because of the complexity of the matters and the time needed to complete
             the ongoing investigations.
17
18           Given the preliminary stages of the investigations and the uncertainty as to
             the causes of the December 2017 Wildfires, and the extent and magnitude of
19
             potential damages, Edison International and SCE are currently unable to
20           reasonably estimate whether SCE will incur material losses and, if so, the
             range of possible losses that could be incurred.
21
             207. In addition, the 2018 10-K outlined the Company’s insurance coverage and
22
       associated limitations:
23
             SCE has approximately $1 billion of wildfire-specific insurance coverage,
24           subject to a self-insured retention of $10 million per occurrence, for
25           wildfire-related claims for the period ending on May 31, 2018. SCE also has
             approximately $300 million of additional insurance coverage for wildfire-
26           related occurrences for the period from December 31, 2017 to December 31,
27           2018, which may be used in addition to the $1 billion in wildfire insurance
             for wildfire events occurring on or after December 31, 2017 and on or before
28
                                                   62

                  Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 64 of 95 Page ID #:64



 1           May 31, 2018, and would be available for new wildfire events, if any,
 2           occurring after May 31, 2018 and on or before December 30, 2018. Various
             coverage limitations within the policies that make up SCE's wildfire
 3           insurance coverage could result in material self-insured costs in the event of
 4           multiple wildfire occurrences during a policy period. SCE also has other
             general liability insurance coverage of approximately $450 million but it is
 5           uncertain whether these other policies would apply to liabilities alleged to be
 6           related to wildfires. Should responsibility for damages be attributed to SCE
             for a significant portion of the losses related to the December 2017
 7           Wildfires, SCE's insurance may not be sufficient to cover all such damages.
 8           In addition, SCE may not be authorized to recover its uninsured damages
             through customer rates if, for example, the CPUC finds that the damages
 9           were incurred because SCE was not a prudent manager of its facilities. The
10           CPUC's SED is conducting an investigation to assess the compliance of
             SCE's facilities with applicable rules and regulations in areas impacted by
11           the December 2017 Wildfires.
12
             Edison International and SCE are pursuing legislative, regulatory and legal
13           solutions to the application of a strict liability standard to wildfire-related
14           damages without the ability to recover resulting costs from customers.
             Edison International and SCE cannot predict whether or when a solution
15           mitigating the significant risk faced by a California investor-owned utility
16           related to wildfires will be achieved.
17           208. The 2018 10-K also discussed the Mudslides and further risks associated
       with the Company’s potential liability:
18
              Montecito Mudslides
19            In January 2018, torrential rains in Santa Barbara County produced
20            mudslides and flooding in Montecito and surrounding areas (the "Montecito
              Mudslides"). According to Santa Barbara County, the Montecito Mudslides
21            destroyed an estimated 135 structures, damaged an estimated 324 structures,
22            and resulted in at least 21 fatalities, with two additional fatalities presumed.

23           Six of the lawsuits mentioned above allege that SCE has responsibility for
24           the Thomas Fire and that the Thomas Fire proximately caused the Montecito
             Mudslides, resulting in the plaintiffs' claimed damages. SCE expects that
25           additional lawsuits related to the Montecito Mudslides will be filed.
26
             As noted above, the cause of the Thomas Fire has not been determined. In
27           the event that SCE is determined to have liability for damages caused by the
28           Thomas Fire, SCE cannot predict whether the courts will conclude that the
                                                    63

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 65 of 95 Page ID #:65



 1           Montecito Mudslides were caused by the Thomas Fire or that SCE is
 2           responsible or liable for damages caused by the Montecito Mudslides. As a
             result, Edison International and SCE are currently unable to reasonably
 3           estimate whether SCE will incur material losses and, if so, the range of
 4           possible losses that could be incurred. If it is determined that the Montecito
             Mudslides were caused by the Thomas Fire and that SCE is responsible or
 5           liable for damages caused by the Montecito Mudslides, then SCE's insurance
 6           coverage for such losses may be limited to its wildfire insurance.
             Additionally, if SCE is determined to be liable for a significant portion of
 7           costs associated with the Montecito Mudslides, SCE's insurance may not be
 8           sufficient to cover all such damages and SCE may be unable to recover any
             uninsured losses.
 9
10           If it is ultimately determined that SCE is legally responsible for losses
             caused by the Montecito Mudslides, SCE could be held liable for resulting
11           Property Losses if inverse condemnation is found applicable. If SCE is
12           determined to have been negligent, in addition to Property Losses, SCE
             could be liable for business interruption losses, evacuation costs, clean-up
13           costs, medical expenses and personal injury/wrongful death claims
14           associated with the Montecito Mudslides. These liabilities, in the aggregate,
             could be substantial. SCE cannot predict whether it will be subjected to
15           regulatory fines related to the Montecito Mudslides.
16           209. Attached to the 2018 10-K were SOX certifications signed by Defendants
17     Pizarro, Payne, Petmecky, and Rigatti attesting to the accuracy of the 2018 10-K.
18           March 16, 2018 Proxy Statement
19           210. The Company filed its 2018 Proxy Statement with the SEC on March 16,
20     2018. Defendants Camunez, Chang, O’Toole, Morris, Payne, Pizarro, Stuntz, Sullivan,
21     Tauscher, Taylor, and White solicited the 2018 Proxy Statement filed pursuant to Section

22     14(a) of the Exchange Act, which contained material misstatements and omissions.10

23
24
25
       10
          Plaintiff’s allegations with respect to the misleading statements in the 2018 Proxy
       Statement are based solely on negligence; they are not based on any allegation of reckless
26     or knowing conduct by or on behalf of the Individual Defendants, and they do not allege,
27     and do not sound in, fraud. Plaintiff specifically disclaims any allegations of, reliance
       upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness
28     with regard to these allegations and related claims.
                                                  64

                  Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 66 of 95 Page ID #:66



 1
             211. The 2018 Proxy Statement stated, regarding the Company’s Code of
 2     Conduct, that, “[t]he [Edison International] Bylaws, Corporate Governance Guidelines,
 3     and Board committee charters, the Ethics and Compliance Code for Directors applicable
 4     to all directors of [Edison International] and SCE, and the Employee Code of Conduct
 5     applicable to all [Edison International] and SCE officers and employees are on our
 6     website at www.edison.com/corpgov.”
 7           212. The 2018 Proxy Statement was false and misleading because, despite
 8     assertions to the contrary, its Code of Conduct was not followed, as evidenced by the
 9     numerous false and misleading statements alleged herein, the insider trading engaged in
10     by nine of the Individual Defendants, and the Individual Defendants’ failures to report
11     violations of the Code of Conduct.

12           213. The Individual Defendants also caused the 2018 Proxy Statement to be false
       and misleading with regard to executive compensation in that they purported to employ
13
       “pay-for-performance” elements, including equity awards designed to link NEO
14
       compensation to shareholders’ interests while failing to disclose that the Company’s
15
       share price was artificially inflated as a result of false and misleading statements alleged
16
       herein.
17
             214. The 2018 Proxy Statement also failed to disclose, inter alia, that: (1) the
18
       Company was operating in violation of state laws and regulations; (2) the Company
19
       failed to align its facilities, electricity transmission, and distribution networks with
20     required state laws and safety regulations; (3) Edison’s failure to comply with state safety
21     regulations heightened the risks for wildfires in California; (4) the Company failed to
22     maintain internal controls; and (5) due to the foregoing, Defendants’ statements regarding
23     the Company’s business, operations, and prospects were materially false, misleading, and
24     lacked a reasonable basis in fact at all relevant times.
25           215. The statements in ¶¶ 175-181, 187-194, and 200-209 were materially false
26     and misleading, and they failed to disclose material facts necessary to make the
27     statements made not false and misleading. Specifically, the Individual Defendants
28     improperly failed to disclose, inter alia, that: (1) the Company violated state laws and
                                                     65

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 67 of 95 Page ID #:67



 1
       regulations; (2) the Company failed to align its operations, facilities, electricity
 2     transmission, and distribution networks with required state laws and safety regulations;
 3     (3) Edison’s failure to comply with state safety regulations heightened the risks for
 4     wildfires in California; (4) the Company failed to maintain internal controls; and (5) as a
 5     result of the foregoing, the Company’s public statements were materially false and
 6     misleading at all relevant times.
 7                       The Truth Emerges as to the Facilities Misconduct
 8           216. On November 8, 2018, the 2018 Fires erupted across Southern California.
 9     The first fire began in Ventura County and grew over 4,000 acres while the second fire
10     spread across more than 92,000 acres of land, much of which were National Parks
11     Service land in the Santa Monica Mountains. The 2018 Fires ultimately affected over

12     45,000 Edison customers.
             November 9, 2018 Press Release
13
             217. On November 9, 2018, Edison issued a press release entitled “SCE Update
14
       on Hill and Woolsey Wildfires” assuring customers that its top priority was the safety of
15
       its customers. Specifically, the press release stated:
16            ROSEMEAD, Calif., November 9, 2018 — Southern California Edison’s
17            Emergency Operations Center has mobilized resources and crews to assist
              first responders and to begin restoring power in communities affected by the
18            wildfires in Ventura and Los Angeles counties as soon as fire officials say it
19            is safe.
20           The company’s top priority continues to be the safety of customers,
21           employees and communities. SCE is working closely with first responder
             partners and is prepared to safely and quickly restore power as soon as
22           possible.
23           As of 5:45 p.m., 23,000 customers were without power, with 20,000 of them
24           in Los Angeles County, many affected by the fires. SCE is currently
             monitoring several fires impacting customers within its service territory,
25
             including the Hill Fire in Ventura County and the Woolsey Fire in Ventura
26           and Los Angeles counties, which has moved into the Malibu area.
27           The fires have damaged SCE equipment and lines and caused outages in
28           fire-affected areas. Once it is safe to do so and access has been granted,
                                                   66

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 68 of 95 Page ID #:68



 1           SCE’s damage assessment teams will determine what equipment and repairs
 2           are needed before repairs can begin. SCE air patrols may also be required to
             fully assess damage caused by the fires in more remote areas, but that access
 3           is limited due to flight restrictions for fire-fighting operations.
 4           SCE has been in communication with the California Public Utilities
 5           Commission with respect to these fires and has submitted an initial electric
             safety incident report on the Woolsey Fire reporting an outage in the
 6           vicinity. The information in the report is preliminary. There has been no
 7           determination of origin or cause of either wildfire. SCE will fully cooperate
             with any investigations.
 8
 9                                                   ***

10           Edison’s Efforts at Managing the Wildfire Threat in California
11           Safety is the company’s top priority and a core value for SCE. Our
12           employees work vigilantly year-round to strengthen the electric system and
             protect the public and our employees against a variety of natural and man-
13           made threats. We have long taken substantial steps to reduce the risk of
14           wildfires in our service territory and continue to look for ways to enhance
             our operational practices and infrastructure. SCE employs design and
15           construction standards, vegetation management practices and other
16           operational practices to mitigate wildfire risk and has collaborative
             partnerships with fire agencies to maintain fire safety.
17
             218. On November 12, 2018, CPUC began investigating SCE in order to:
18
19           assess the compliance of electric facilities with applicable rules and
             regulations in fire impacted areas. . . .The CPUC staff investigation may
20
             include an inspection of the fire sites once Cal Fire allows access, as well as
21           maintenance of facilities, vegetation management, and emergency
             preparedness and response. Cal Fire is the first responder and determines the
22
             sources of ignition of the fires and the way that the fires spread.11
23           219. According to CPUC, SCE’s electronical infrastructure could have
24     malfunctioned where one of the fires began. Indeed, minutes before the fire reportedly
25
26
       11
27       https://www.nbclosangeles.com/news/local/State-Probes-Southern-California-Edison-
       for-Possible-Role-in-Deadly-Woolsey-Fire-500324141.html. Last visited January 22,
28     2019.
                                                   67

                  Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 69 of 95 Page ID #:69



 1
       began on November 8, 2018, SCE had issued an alert to CPUC that one of their
 2     substation circuits relayed/sensed a circuit disturbance.12
 3                          Repurchases During the First Relevant Period
 4           220. During the period in which the Company made false and misleading
 5     statements and omissions, the Individual Defendants caused the Company to initiate
 6     repurchases of its common stock at artificially inflated prices that substantially damaged
 7     the Company. In total, the Company spent an aggregate amount of over $298.1 million to
 8     repurchase 4.6 million shares of its own common stock at artificially inflated prices from
 9     September 1, 2014 through May 31, 2015.
10           221. As the Company stock was actually only worth $59.00 per share, the price at
11     closing on August 11, 2015, the Company overpaid approximately $26 million in total

12     for these repurchases.
             222. According to the Company’s Form 10-Q filed with the SEC on October 28,
13
       2014, between September 1, 2014 to September 30, 2014, the Individual Defendants
14
       caused the Company to repurchase 730,271 shares of its own common stock at an
15
       average price per share of approximately $63.95, for a total cost to the Company of
16
       approximately $46.7 million.
17
             223.    Due to the artificial inflation of the Company’s stock price caused by
18
       misrepresentations made and/or caused to be made by the Individual Defendants, the
19
       Company paid on average $4.95 more than the actual worth of each share between
20     September 1, 2014 to September 30, 2014. Thus, the total over payment by the Company
21     for repurchases of its own stock between September 1, 2014 to September 30, 2014 was
22     over $3.6 million.
23           224. According to the Company’s Form 10-K filed with the SEC on February 2,
24     2015, between October 1, 2014 and December 31, 2014, the Individual Defendants
25     caused the Company to repurchase 1,357,720 shares of its own common stock at an
26
       12
27
       https://www.edison.com/content/dam/eix/documents/Woolsey_Electric_Safety_Report.p
28     df/. Last visited January 22, 2019.
                                                    68

                    Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 70 of 95 Page ID #:70



 1
       average price per share of approximately $63.11, for a total cost to the Company of
 2     approximately $85.6 million.
 3           225.    Due to the artificial inflation of the Company’s stock price caused by
 4     misrepresentations made and/or caused to be made by the Individual Defendants, the
 5     Company paid on average $4.11 more than the actual worth of each share between
 6     October 1, 2014 and December 31, 2014. Thus, the total over payment by the Company
 7     for repurchases of its own stock between October 1, 2014 and December 31, 2014 was
 8     over $5.4 million.
 9           226. According to the Company’s Form 10-Q filed with the SEC on April 28,
10     2015, between January 1, 2015 and March 31, 2015, the Individual Defendants caused
11     the Company to repurchase 2,335,576 shares of its own common stock at an average

12     price per share of approximately $66.04, for a total cost to the Company of approximately
       $154.2 million.
13
             227.    Due to the artificial inflation of the Company’s stock price caused by
14
       misrepresentations made and/or caused to be made by the Individual Defendants, the
15
       Company paid on average $7.04 more than the actual worth of each share between
16
       January 1, 2015 and March 31, 2015. Thus, the total over payment by the Company for
17
       repurchases of its own stock between January 1, 2015 and March 31, 2015 was over
18
       $16.4 million.
19
             228. According to the Company’s Form 10-Q filed with the SEC on July 30,
20     2015 between May 1, 2015 and May 31, 2015, the Individual Defendants caused the
21     Company to repurchase 94,045 shares of its own common stock at an average price per
22     share of approximately $60.25, for a total cost to the Company of approximately $5.6
23     million.
24           229.    Due to the artificial inflation of the Company’s stock price caused by
25     misrepresentations made and/or caused to be made by the Individual Defendants, the
26     Company paid on average $1.25 more than the actual worth of each share between May
27     1, 2015 and May 31, 2015. Thus, the total over payment by the Company for repurchases
28     of its own stock between May 1, 2015 and May 31, 2015 was over $51,345.
                                                  69

                    Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 71 of 95 Page ID #:71



 1
             230. According to the Company’s Form 10-Q filed with the SEC on July 30,
 2     2015, between April 1, 2015 and April 30, 2015, the Individual Defendants caused the
 3     Company to repurchase 96,733 shares of its own common stock at an average price per
 4     share of approximately $62.78, for a total cost to the Company of approximately $6
 5     million.
 6           231.    Due to the artificial inflation of the Company’s stock price caused by
 7     misrepresentations made and/or caused to be made by the Individual Defendants, the
 8     Company paid on average $3.78 more than the actual worth of each share between April
 9     1, 2015 and April 30, 2015. Thus, the total over payment by the Company for
10     repurchases of its own stock between April 1, 2015 and April 30, 2015 was over
11     $292,753.

12           232. In total, the Company overpaid an aggregate amount of approximately $26
       million for repurchases of its own stock during the period of time in which the Company
13
       made false and misleading statements and omissions.
14
                         Repurchases During the Second Relevant Period
15           233. During the period in which the Company made false and misleading
16     statements and omissions, the Individual Defendants caused the Company to initiate
17     repurchases of its common stock at artificially inflated prices that substantially damaged
18     the Company. In total, the Company spent an aggregate amount of over $811.1 million to
19     repurchase 11 million shares of its own common stock at artificially inflated prices from
20     March 1, 2016 through September 30, 2018.
21           234. As the Company stock was actually only worth $47.19 per share, the price at
22     closing on November 15, 2018, the Company overpaid approximately $288 million in
23     total for these repurchases.

24           235. According to the Company’s Form 10-Q filed with the SEC on May 2, 2016,

25     between March 1, 2016 to March 31, 2016, the Individual Defendants caused the
       Company to repurchase 656,598 shares of its own common stock at an average price per
26
       share of approximately $70.15, for a total cost to the Company of approximately $46
27
       million.
28
                                                  70

                    Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 72 of 95 Page ID #:72



 1
             236.    Due to the artificial inflation of the Company’s stock price caused by
 2     misrepresentations made and/or caused to be made by the Individual Defendants, the
 3     Company paid on average $22.96 more than the actual worth of each share between
 4     March 1, 2016 and March 31, 2016. Thus, the total over payment by the Company for
 5     repurchases of its own stock between March 1, 2016 and March 31, 2016 was over $15.1
 6     million.
 7           237. According to the Company’s Form 10-Q filed with the SEC on July 28,
 8     2016, between April 1, 2016 and June 30, 2016, the Individual Defendants caused the
 9     Company to repurchase 731,780 shares of its own common stock at an average price per
10     share of approximately $72.19, for a total cost to the Company of approximately $52.8
11     million.

12           238.    Due to the artificial inflation of the Company’s stock price caused by
       misrepresentations made and/or caused to be made by the Individual Defendants, the
13
       Company paid on average $25.00 more than the actual worth of each share between April
14
       1, 2016 and June 30, 2016. Thus, the total over payment by the Company for repurchases
15
       of its own stock between April 1, 2016 and June 30, 2016 was over $18.2 million.
16
             239. According to the Company’s Form 10-Q filed with the SEC on November 1,
17
       2016, between July 1, 2016 and September 30, 2016, the Individual Defendants caused
18
       the Company to repurchase 495,477 shares of its own common stock at an average price
19
       per share of approximately $75.23, for a total cost to the Company of approximately
20     $37.2 million.
21           240.    Due to the artificial inflation of the Company’s stock price caused by
22     misrepresentations made and/or caused to be made by the Individual Defendants, the
23     Company paid on average $28.04 more than the actual worth of each share between July
24     1, 2016 and September 30, 2016. Thus, the total over payment by the Company for
25     repurchases of its own stock between July 1, 2016 and September 30, 2016 was over
26     $13.8 million.
27           241. According to the Company’s Form 10-K filed with the SEC on February 21,
28     2017, between the months of October 1, 2016 and December 31, 2016, the Individual
                                                  71

                    Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 73 of 95 Page ID #:73



 1
       Defendants caused the Company to repurchase 1,195,746 shares of its own common
 2     stock at an average price per share of approximately $71.26, for a total cost to the
 3     Company of approximately $85.2 million.
 4           242.    Due to the artificial inflation of the Company’s stock price caused by
 5     misrepresentations made and/or caused to be made by the Individual Defendants, the
 6     Company paid on average $24.04 more than the actual worth of each share between
 7     October 1, 2016 and December 31, 2016. Thus, the total over payment by the Company
 8     for repurchases of its own stock between October 1, 2016 and December 31, 2016 was
 9     over $28.7 million.
10           243. According to the Company’s Form 10-Q filed with the SEC on May 1, 2017,
11     between the months of January 1, 2017 and March 31, 2017, the Individual Defendants

12     caused the Company to repurchase 4,298,176 shares of its own common stock at an
       average price per share of approximately $74.19, for a total cost to the Company of
13
       approximately $318.8 million.
14
             244.    Due to the artificial inflation of the Company’s stock price caused by
15
       misrepresentations made and/or caused to be made by the Individual Defendants, the
16
       Company paid on average $27 more than the actual worth of each share between January
17
       1, 2017 and March 31, 2017. Thus, the total over payment by the Company for
18
       repurchases of its own stock between January 1, 2017 and March 31, 2017 was over
19
       $115.9 million.
20           245. According to the Company’s Form 10-Q filed with the SEC on July 27,
21     2017, between the months of April 1, 2017 and June 30, 2017, the Individual Defendants
22     caused the Company to repurchase 703,921 shares of its own common stock at an
23     average price per share of approximately $79.84, for a total cost to the Company of
24     approximately $56.2 million.
25           246.    Due to the artificial inflation of the Company’s stock price caused by
26     misrepresentations made and/or caused to be made by the Individual Defendants, the
27     Company paid on average $32.65 more than the actual worth of each share between April
28
                                                  72

                    Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 74 of 95 Page ID #:74



 1
       1, 2017 and June 30, 2017. Thus, the total over payment by the Company for repurchases
 2     of its own stock between April 1, 2017 and June 30, 2017 was over $22.9 million.
 3           247. According to the Company’s Form 10-Q filed with the SEC on October 30,
 4     2017, between the months of July 1, 2017 and September 30, 2017, the Individual
 5     Defendants caused the Company to repurchase 686,980 shares of its own common stock
 6     at an average price per share of approximately $79.56, for a total cost to the Company of
 7     approximately $54.5 million.
 8           248.    Due to the artificial inflation of the Company’s stock price caused by
 9     misrepresentations made and/or caused to be made by the Individual Defendants, the
10     Company paid on average $32.37 more than the actual worth of each share between July
11     1, 2017 and September 30, 2017. Thus, the total over payment by the Company for

12     repurchases of its own stock between July 1, 2017 and September 30, 2017 was over $22
       million.
13
             249. According to the Company’s Form 10-K filed with the SEC on February 22,
14
       2018, between the months of October 1, 2017 and December 31, 2017, the Individual
15
       Defendants caused the Company to repurchase 1,127,043 shares of its own common
16
       stock at an average price per share of approximately $74.31, for a total cost to the
17
       Company of approximately $83.7 million.
18
             250.    Due to the artificial inflation of the Company’s stock price caused by
19
       misrepresentations made and/or caused to be made by the Individual Defendants, the
20     Company paid on average $27.12 more than the actual worth of each share between
21     October 1, 2017 and December 31, 2017. Thus, the total over payment by the Company
22     for repurchases of its own stock between October 1, 2017 and December 31, 2017 was
23     over $30.5 million.
24           251. According to the Company’s Form 10-Q filed with the SEC on May 1, 2018,
25     between the months of January 1, 2018 and March 31, 2018, the Individual Defendants
26     caused the Company to repurchase 302,516 shares of its own common stock at an
27     average price per share of approximately $62.55, for a total cost to the Company of
28     approximately $18.9 million.
                                                  73

                    Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 75 of 95 Page ID #:75



 1
             252.    Due to the artificial inflation of the Company’s stock price caused by
 2     misrepresentations made and/or caused to be made by the Individual Defendants, the
 3     Company paid on average $15.36 more than the actual worth of each share between
 4     January 1, 2018 and March 31, 2018. Thus, the total over payment by the Company for
 5     repurchases of its own stock between January 1, 2018 and March 31, 2018 was over $4.6
 6     million.
 7           253. According to the Company’s Form 10-Q filed with the SEC on July 26,
 8     2018, between the months of April 1, 2018 and June 30, 2018, the Individual Defendants
 9     caused the Company to repurchase 389,751 shares of its own common stock at an
10     average price per share of approximately $63.39, for a total cost to the Company of
11     approximately $24.7 million.

12           254.    Due to the artificial inflation of the Company’s stock price caused by
       misrepresentations made and/or caused to be made by the Individual Defendants, the
13
       Company paid on average $16.20 more than the actual worth of each share between April
14
       1, 2018 and June 30, 2018. Thus, the total over payment by the Company for repurchases
15
       of its own stock between April 1, 2018 and June 30, 2018 was over $6.3 million.
16
             255. According to the Company’s Form 10-Q filed with the SEC on October 30,
17
       2018, between the months of July 1, 2018 and September 30, 2018, the Individual
18
       Defendants caused the Company to repurchase 490,981 shares of its own common stock
19
       at an average price per share of approximately $67.42, for a total cost to the Company of
20     approximately $33.1 million.
21           256.    Due to the artificial inflation of the Company’s stock price caused by
22     misrepresentations made and/or caused to be made by the Individual Defendants, the
23     Company paid on average $20.23 more than the actual worth of each share between July
24     1, 2018 and September 30, 2018. Thus, the total over payment by the Company for
25     repurchases of its own stock between July 1, 2018 and September 30, 2018 was over $9.9
26     million.
27
28
                                                  74

                    Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 76 of 95 Page ID #:76



 1
             257. In total, the Company overpaid an aggregate amount of approximately $288
 2     million for repurchases of its own stock during the period of time in which the Company
 3     made false and misleading statements and omissions.
 4                                      DAMAGES TO EDISON
 5           258. As a direct and proximate result of the Individual Defendants’ conduct,
 6     Edison has lost and expended, and will lose and expend, many millions of dollars.
 7           259. Such expenditures include, but are not limited to, legal fees associated with
 8     the Securities Class Actions, and other lawsuits filed against the Company, its President
 9     and CEO, and its Vice President and CFO, and amounts paid to outside lawyers,
10     accountants, and investigators in connection thereto.
11           260. Such losses include, but are not limited to, approximately $314 million that

12     the Company overpaid, at the direction of the Individual Defendants, for the Company’s
       repurchases of its own stock at artificially inflated prices.
13
             261. Additionally, these expenditures include, but are not limited to, handsome
14
       compensation and benefits paid to the Individual Defendants who breached their
15
       fiduciary duties to the Company, including bonuses tied to the Company’s attainment of
16
       certain objectives, and benefits paid to the Individual Defendants who breached their
17
       fiduciary duties to the Company.
18
             262. As a direct and proximate result of the Individual Defendants’ conduct,
19
       Edison has also suffered and will continue to suffer a loss of reputation and goodwill, and
20     a “liar’s discount” that will plague the Company’s stock in the future due to the
21     Company’s and their misrepresentations and the Individual Defendants’ breaches of
22     fiduciary duties and unjust enrichment.
23                                  DERIVATIVE ALLEGATIONS
24           263. Plaintiff brings this action derivatively and for the benefit of Edison to
25     redress injuries suffered, and to be suffered, as a result of the Individual Defendants’
26     breaches of their fiduciary duties as directors and/or officers of Edison, waste of
27     corporate assets, unjust enrichment, and violations of Sections 14(a), 10(b) and 20(a) of
28     the Exchange Act, as well as the aiding and abetting thereof.
                                                     75

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 77 of 95 Page ID #:77



 1
             264. Edison is named solely as a nominal party in this action. This is not a
 2     collusive action to confer jurisdiction on this Court that it would not otherwise have.
 3           265. Plaintiff is, and has continuously been at all relevant times, a shareholder of
 4     Edison International. Plaintiff will adequately and fairly represent the interests of Edison
 5     International in enforcing and prosecuting its rights, and, to that end, has retained
 6     competent counsel, experienced in derivative litigation, to enforce and prosecute this
 7     action.
 8                              DEMAND FUTILITY ALLEGATIONS
 9           266. Plaintiff incorporates by reference and re-alleges each and every allegation
10     stated above as if fully set forth herein.
11           267. A pre-suit demand on the Board of Edison is futile and, therefore, excused.

12     At the time of filing of this action, the Board consists of the following ten Individual
       Defendants: Defendants Camunez, Chang, Morris, O’Toole, Pizarro, Stuntz, Sullivan,
13
       Tauscher, Taylor, and White (collectively, the “Directors”). Plaintiff needs only to allege
14
       demand futility as to five of the ten Directors that were on the Board at the time this
15
       action was commenced.
16
             268. Demand is excused as to all of the Directors because each one of them faces,
17
       individually and collectively, a substantial likelihood of liability as a result of the scheme
18
       they engaged in knowingly or recklessly to make and/or cause the Company to make
19
       false and misleading statements and omissions of material facts, while four of them
20     engaged in insider sales based on material non-public information, netting proceeds of
21     over $9.4 million, which renders them unable to impartially investigate the charges and
22     decide whether to pursue action against themselves and the other perpetrators of the
23     scheme.
24           269. In complete abdication of their fiduciary duties, the Directors either
25     knowingly or recklessly participated in making and/or causing the Company to make the
26     materially false and misleading statements alleged herein. The fraudulent scheme was,
27     inter alia, intended to make the Company appear more profitable and attractive to
28     investors. As a result of the foregoing, the Directors breached their fiduciary duties, face
                                                    76

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 78 of 95 Page ID #:78



 1
       a substantial likelihood of liability, are not disinterested, and demand upon them is futile,
 2     and thus excused.
 3           270. Additional reasons that demand on Defendant Pizarro is futile follow.
 4     Defendant Pizzaro has served as the Company’s President and CEO since October 2016.
 5     He also serves as a member of the Board. Thus, as the Company admits, he is a non-
 6     independent director. The Company provides Defendant Pizarro with his principal
 7     occupation, and he receives handsome compensation, including $9,754,920 during the
 8     fiscal year ended December 31, 2017. Defendant Pizarro was ultimately responsible for
 9     all of the false and misleading statements and omissions that were made in the Second
10     Relevant Period, including those contained in the Form 10-Q filed on October 28, 2014,
11     the 2016, 2017, and 2018 10-Ks, which he signed and signed SOX certifications for. As

12     the Company’s highest officer and as a trusted Company director, he conducted little, if
       any, oversight of the Company’s engagement in the scheme to make false and misleading
13
       statements, consciously disregarded his duties to monitor such controls over reporting
14
       and engagement in the scheme, and consciously disregarded his duties to protect
15
       corporate assets. His insider sale before the fraud was exposed, which yielded at least
16
       $8.8 million in proceeds, demonstrates his motive in facilitating and participating in the
17
       fraud. Moreover, Defendant Pizarro is a defendant in the Second Class Action. For these
18
       reasons, too, Defendant Pizarro breached his fiduciary duties, faces a substantial
19
       likelihood of liability, is not independent or disinterested, and thus demand upon him is
20     futile and, therefore, excused.
21           271. Additional reasons that demand on Defendant Camunez is futile follow.
22     Defendant Camunez has served as a Company director since 2017 and serves as a
23     member of the Audit Committee and Nominating/Corporate Governance Committee.
24     Defendant Camunez receives handsome compensation, including $187,077 during the
25     fiscal year ended December 31, 2017. As a Company director he conducted little, if any,
26     oversight of the Company’s engagement in the scheme to make false and misleading
27     statements, consciously disregarded his duties to monitor such controls over reporting
28     and engagement in the scheme, and consciously disregarded his duties to protect
                                                    77

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 79 of 95 Page ID #:79



 1
       corporate assets. Furthermore, Defendant Camunez signed, and thus personally made the
 2     false and misleading statements in the 2018 10-Ks. For these reasons, too, Defendant
 3     Camunez breached his fiduciary duties, faces a substantial likelihood of liability, is not
 4     independent or disinterested, and thus demand upon him is futile and, therefore, excused.
 5           272. Additional reasons that demand on Defendant Chang is futile follow.
 6     Defendant Chang has served as a Company director since 2007 and serves as a member
 7     of the Audit Committee and Compensation Committee. Defendant Chang receives
 8     handsome compensation, including $296,688 during the fiscal year ended December 31,
 9     2017. As a Company director she conducted little, if any, oversight of the Company’s
10     engagement in the scheme to make false and misleading statements, consciously
11     disregarded her duties to monitor such controls over reporting and engagement in the

12     scheme, and consciously disregarded his duties to protect corporate assets. Furthermore,
       Defendant Chang signed, and thus personally made the false and misleading statements
13
       in, the 2016, 2017 and 2018 10-Ks. Her insider sales before the fraud was exposed, which
14
       yielded at least $197,575 in proceeds, demonstrate her motive in facilitating and
15
       participating in the fraud. For these reasons, too, Defendant Chang breached her fiduciary
16
       duties, faces a substantial likelihood of liability, is not independent or disinterested, and
17
       thus demand upon her is futile and, therefore, excused.
18
             273. Additional reasons that demand on Defendant Morris is futile follow.
19
       Defendant Morris has served as a Company director since 2016 and serves on the Audit
20     Committee and Compensation Committee.              Defendant Morris receives handsome
21     compensation, including $254,382 during the fiscal year ended December 31, 2017. As a
22     Company director he conducted little, if any, oversight of the Company’s engagement in
23     the scheme to make false and misleading statements, consciously disregarded her duties
24     to monitor such controls over reporting and engagement in the scheme, and consciously
25     disregarded his duties to protect corporate assets. Defendant Morris signed, and thus
26     personally made the false and misleading statements, in the 2017 and 2018 10-Ks. For
27     these reasons, too, Defendant Morris breached his fiduciary duties, faces a substantial
28
                                                    78

                  Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 80 of 95 Page ID #:80



 1
       likelihood of liability, is not independent or disinterested, and thus demand upon him is
 2     futile and, therefore, excused.
 3           274. Additional reasons that demand on Defendant O’Toole is futile follow.
 4     Defendant O’Toole has served as a Company director since 2017 and serves as a member
 5     of the FOSO Committee and Compensation Committee. Defendant O’Toole receives
 6     handsome compensation, including $126,198 during the fiscal year ended December 31,
 7     2017. As a Company director he conducted little, if any, oversight of the Company’s
 8     engagement in the scheme to make false and misleading statements, consciously
 9     disregarded his duties to monitor such controls over reporting and engagement in the
10     scheme, and consciously disregarded his duties to protect corporate assets. Furthermore,
11     Defendant O’Toole signed, and thus personally made the false and misleading statements

12     in, the 2018 10-Ks. For these reasons, too, Defendant O’Toole breached his fiduciary
       duties, faces a substantial likelihood of liability, is not independent or disinterested, and
13
       thus demand upon him is futile and, therefore, excused.
14
             275. Additional reasons that demand on Defendant Stuntz is futile follow.
15
       Defendant Stuntz has served as a Company director since 2014 and serves as Chair of the
16
       Nominating/Corporate Governance Committee and as a member of the FOSO
17
       Committee. Defendant Stuntz receives handsome compensation, including $273,744
18
       during the fiscal year ended December 31, 2017. As a Company director she conducted
19
       little, if any, oversight of the Company’s engagement in the scheme to make false and
20     misleading statements, consciously disregarded her duties to monitor such controls over
21     reporting and engagement in the scheme, and consciously disregarded his duties to
22     protect corporate assets. Furthermore, Defendant Stuntz signed, and thus personally made
23     the false and misleading statements in, the 2016, 2017 and 2018 10-Ks. Defendant Stuntz
24     is also an equity partner at Stuntz, Davis, & Staffer, P.C. law firm, which paid $209,848
25     to the Company to sublease office space in 2017, and has subleased office space from the
26     Company since before Stuntz joined as a director. For these reasons, too, Defendant
27     Stuntz breached her fiduciary duties, faces a substantial likelihood of liability, is not
28     independent or disinterested, and thus demand upon her is futile and, therefore, excused.
                                                    79

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 81 of 95 Page ID #:81



 1
             276. Additional reasons that demand on Defendant Sullivan is futile follow.
 2     Defendant Sullivan has served as a Company director since 2015 and serves as Chair of
 3     the Board and a member of the Nominating/Corporate Governance Committee and the
 4     FOSO Committee. Defendant Sullivan receives handsome compensation, including
 5     $377,250 during the fiscal year ended December 31, 2017. As a Company director he
 6     conducted little, if any, oversight of the Company’s engagement in the scheme to make
 7     false and misleading statements, consciously disregarded his duties to monitor such
 8     controls over reporting and engagement in the scheme, and consciously disregarded his
 9     duties to protect corporate assets. Furthermore, Defendant Sullivan signed, and thus
10     personally made the false and misleading statements in, the 2016, 2017 and 2018 10-Ks.
11     For these reasons, too, Defendant Sullivan breached his fiduciary duties, faces a

12     substantial likelihood of liability, is not independent or disinterested, and thus demand
       upon him is futile and, therefore, excused.
13
             277. Additional reasons that demand on Defendant Tauscher is futile follow.
14
       Defendant Tauscher has served as a Company director since 2013 and as Chair of the
15
       FOSO Committee and a member of the Nominating/Corporate Governance Committee.
16
       Defendant Tauscher receives handsome compensation, including $274,636 during the
17
       fiscal year ended December 31, 2017. As a Company director she conducted little, if any,
18
       oversight of the Company’s engagement in the scheme to make false and misleading
19
       statements, consciously disregarded her duties to monitor such controls over reporting
20     and engagement in the scheme, and consciously disregarded his duties to protect
21     corporate assets. Furthermore, Defendant Tauscher signed, and thus personally made the
22     false and misleading statements in, the 2016, 2017 and 2018 10-Ks. Her insider sales
23     before the fraud was exposed, which yielded at least $216,472 in proceeds, demonstrate
24     her motive in facilitating and participating in the fraud. For these reasons, too, Defendant
25     Tauscher breached her fiduciary duties, faces a substantial likelihood of liability, is not
26     independent or disinterested, and thus demand upon her is futile and, therefore, excused.
27           278. Additional reasons that demand on Defendant Taylor is futile follow.
28     Defendant Taylor has served as a Company director since 2011 and serves as Chair of the
                                                     80

                  Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 82 of 95 Page ID #:82



 1
       Audit Committee and a member of the Compensation Committee. Defendant Taylor
 2     receives handsome compensation, including $275,318 during the fiscal year ended
 3     December 31, 2017. As a Company director he conducted little, if any, oversight of the
 4     Company’s engagement in the scheme to make false and misleading statements,
 5     consciously disregarded his duties to monitor such controls over reporting and
 6     engagement in the scheme, and consciously disregarded his duties to protect corporate
 7     assets. Furthermore, Defendant Taylor signed, and thus personally made the false and
 8     misleading statements in, the 2016, 2017 and 2018 10-Ks. For these reasons, too,
 9     Defendant Taylor breached his fiduciary duties, faces a substantial likelihood of liability,
10     is not independent or disinterested, and thus demand upon him is futile and, therefore,
11     excused.

12           279. Additional reasons that demand on Defendant White is futile follow.
       Defendant White has served as a Company director since 2007 and serves as Chair of the
13
       Compensation Committee and a member of the Nominating/Corporate Committee.
14
       Defendant White receives handsome compensation, including $302,179 during the fiscal
15
       year ended December 31, 2017. As a Company director he conducted little, if any,
16
       oversight of the Company’s engagement in the scheme to make false and misleading
17
       statements, consciously disregarded his duties to monitor such controls over reporting
18
       and engagement in the scheme, and consciously disregarded his duties to protect
19
       corporate assets. Furthermore, Defendant White signed, and thus personally made the
20     false and misleading statements in, the 2016, 2017 and 2018 10-Ks. His insider sale
21     before the fraud was exposed, which yielded at least $204,175 in proceeds, demonstrates
22     his motive in facilitating and participating in the fraud. For these reasons, too, Defendant
23     White breached his fiduciary duties, faces a substantial likelihood of liability, is not
24     independent or disinterested, and thus demand upon him is futile and, therefore, excused.
25           280. Additional reasons that demand on the Board is futile follow.
26           281. As described above, four of the Directors on the Board directly engaged in
27     insider trading, in violation of federal law. Defendants Chang, Pizarro, Tauscher, and
28     White collectively received proceeds of over $9.4 million as a result of insider
                                                   81

                  Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 83 of 95 Page ID #:83



 1
       transactions executed during the period when the Company’s stock price was artificially
 2     inflated due to the false and misleading statements alleged herein. Therefore, demand in
 3     this case is futile as to them, and thus excused.
 4           282. Demand in this case is excused because the Directors, all of whom are
 5     named as defendants in this action, control the Company and are beholden to each other.
 6     The Directors have longstanding business and personal relationships with each other and
 7     the other Individual Defendants that preclude them from acting independently and in the
 8     best interests of the Company and the shareholders. These conflicts of interest precluded
 9     the Directors from adequately monitoring the Company’s operations and internal controls
10     and calling into question the Individual Defendants’ conduct. Thus, any demand on the
11     Directors would be futile.

12           283. In violation of the Codes, the Directors conducted little, if any, oversight of
       the Company’s internal controls over public reporting and of the Company’s engagement
13
       in the Individual Defendants’ scheme to issue materially false and misleading statements
14
       to the public, and facilitate and disguise the Individual Defendants’ violations of law,
15
       including breaches of fiduciary duty, unjust enrichment, and violations of the Exchange
16
       Act. In violation of the Codes, the Directors failed to comply with the law. Thus, the
17
       Directors face a substantial likelihood of liability and demand is futile as to them.
18
             284. Edison has been and will continue to be exposed to significant losses due to
19
       the wrongdoing complained of herein, yet the Directors have not filed any lawsuits
20     against themselves or others who were responsible for that wrongful conduct to attempt
21     to recover for Edison any part of the damages Edison suffered and will continue to suffer
22     thereby. Thus, any demand upon the Directors would be futile.
23           285. The Individual Defendants’ conduct described herein and summarized above
24     could not have been the product of legitimate business judgment as it was based on bad
25     faith and intentional, reckless, or disloyal misconduct. Thus, none of the Directors can
26     claim exculpation from their violations of duty pursuant to the Company’s charter (to the
27     extent such a provision exists). As a majority of the Directors face a substantial
28     likelihood of liability, they are self-interested in the transactions challenged herein and
                                                     82

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 84 of 95 Page ID #:84



 1
       cannot be presumed to be capable of exercising independent and disinterested judgment
 2     about whether to pursue this action on behalf of the shareholders of the Company.
 3     Accordingly, demand is excused as being futile.
 4           286. The acts complained of herein constitute violations of fiduciary duties owed
 5     by Edison officers and directors, and these acts are incapable of ratification.
 6           287. The Directors may also be protected against personal liability for their acts
 7     of mismanagement and breaches of fiduciary duty alleged herein by directors’ and
 8     officers’ liability insurance if they caused the Company to purchase it for their protection
 9     with corporate funds, i.e., monies belonging to the stockholders of Edison. If there is a
10     directors’ and officers’ liability insurance policy covering the Directors, it may contain
11     provisions that eliminate coverage for any action brought directly by the Company

12     against the Directors, known as, inter alia, the “insured-versus-insured exclusion.” As a
       result, if the Directors were to sue themselves or certain of the officers of Edison, there
13
       would be no directors’ and officers’ insurance protection. Accordingly, the Directors
14
       cannot be expected to bring such a suit. On the other hand, if the suit is brought
15
       derivatively, as this action is brought, such insurance coverage, if such an insurance
16
       policy exists, will provide a basis for the Company to effectuate a recovery. Thus,
17
       demand on the Directors is futile and, therefore, excused.
18
             288. If there is no directors’ and officers’ liability insurance, then the Directors
19
       will not cause Edison to sue the Individual Defendants named herein, since, if they did,
20     they would face a large uninsured individual liability. Accordingly, demand is futile in
21     that event, as well.
22           289. Thus, for all of the reasons set forth above, all of the Directors, and, if not all
23     of them, at least five of the Directors, cannot consider a demand with disinterestedness
24     and independence. Consequently, a demand upon the Board is excused as futile.
25
26
27
28
                                                    83

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 85 of 95 Page ID #:85



 1
                                             FIRST CLAIM
 2                           Against Individual Defendants for Violations of
 3                                 Section 14(a) of the Exchange Act
 4           290. Plaintiff incorporates by reference and re-alleges each and every allegation
 5     set forth above, as though fully set forth herein.
 6           291. The Section 14(a) Exchange Act claims alleged herein are based solely on
 7     negligence. They are not based on any allegation of reckless or knowing conduct by or on
 8     behalf of the Individual Defendants. The Section 14(a) claims alleged herein do not
 9     allege and do not sound in fraud. Plaintiff specifically disclaims any allegations of,
10     reliance upon any allegation of, or reference to any allegation of fraud, scienter, or
11     recklessness with regard to these nonfraud claims.

12           292. Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t
       shall be unlawful for any person, by use of the mails or by any means or instrumentality
13
       of interstate commerce or of any facility of a national securities exchange or otherwise, in
14
       contravention of such rules and regulations as the [SEC] may prescribe as necessary or
15
       appropriate in the public interest or for the protection of investors, to solicit or to permit
16
       the use of his name to solicit any proxy or consent or authorization in respect of any
17
       security (other than an exempted security) registered pursuant to section 12 of this title
18
       [15 U.S.C. § 78l].”
19
             293. Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides
20     that no proxy statement shall contain “any statement which, at the time and in the light of
21     the circumstances under which it is made, is false or misleading with respect to any
22     material fact, or which omits to state any material fact necessary in order to make the
23     statements therein not false or misleading.” 17 C.F.R. §240.14a-9.
24           294. Under the direction and watch of the Directors, the 2016, 2017, and 2018
25     Proxy Statements (the “Proxy Statements”) failed to disclose, inter alia, that: (1) the
26     Company was operating in violation of state laws and regulations; (2) the Company
27     failed to align its facilities, electricity transmission, and distribution networks with
28     required state laws and safety regulations; (3) Edison’s failure to comply with state safety
                                                     84

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 86 of 95 Page ID #:86



 1
       regulations heightened the risks for wildfires in California; and (4) the Company failed to
 2     maintain internal controls.
 3            295. The Individual Defendants also caused the Proxy Statements to be false and
 4     misleading with regard to executive compensation in that they purported to employ “pay-
 5     for-performance” elements, including equity awards designed to link NEO compensation
 6     to shareholders’ interests while failing to disclose that the Company’s share price was
 7     artificially inflated as a result of false and misleading statements alleged herein, and
 8     therefore any compensation based on the Company’s financial performance was
 9     artificially inflated.
10            296. The Proxy Statements also made references to the Codes. The Codes
11     required the Company and the Individual Defendants to abide by relevant laws and

12     regulations, make accurate and non-misleading public disclosures, and not engage in
       insider trading. By engaging issuing false and misleading statements to the investing
13
       public and insider trading, the Individual Defendants violated the Codes. The Proxy
14
       Statements failed to disclose these violations and also failed to disclose that the Codes’
15
       terms were being violated.
16
              297. In the exercise of reasonable care, the Individual Defendants should have
17
       known that by misrepresenting or failing to disclose the foregoing material facts, the
18
       statements contained in the Proxy Statements were materially false and misleading. The
19
       misrepresentations and omissions were material to Plaintiff in voting on the matters set
20     forth for shareholder determination in the Proxy Statements, including, but not limited to,
21     election of directors, ratification of an independent auditor, and the approval of executive
22     compensation.
23            298. The false and misleading elements of the Proxy Statements led to the re-
24     election of Defendants Camunez, Chang, Morris, O’Toole, Pizarro, Stuntz, Sullivan,
25     Tauscher, Taylor, and White, which allowed them to continue breaching their fiduciary
26     duties to Edison.
27            299. The Company was damaged as a result of the Individual Defendants’
28     material misrepresentations and omissions in the Proxy Statements.
                                                   85

                    Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 87 of 95 Page ID #:87



 1
              300. Plaintiff on behalf of Edison has no adequate remedy at law.
 2                                          SECOND CLAIM
 3                         Against Individual Defendants for Violations of
 4                        Section 10(b) and Rule 10b-5 of the Exchange Act
 5            301. Plaintiff incorporates by reference and re-alleges each and every allegation
 6     set forth above, as though fully set forth herein.
 7            302. The Individual Defendants participated in a scheme to defraud with the
 8     purpose and effect of defrauding Edison. Not only is Edison now defending claims that it
 9     violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder, but
10     the Company itself is also a victim of the unlawful scheme perpetrated upon Edison by
11     the Individual Defendants. With the price of its common stock trading at artificially-

12     inflated prices due to the Individual Defendants’ misconduct, the Individual Defendants
       caused the Company to repurchase over a billion dollars of its own shares on the open
13
       market at artificially-inflated prices, damaging Edison.
14
              303. During the First Relevant Period and Second Relevant Period, the Individual
15
       Defendants also individually and in concert, directly and indirectly, by the use and means
16
       of instrumentalities of interstate commerce and/or of the mails, engaged and participated
17
       in a continuous course of conduct designed to falsify the Company’s press releases,
18
       public statements made in conference calls, and periodic and current reports filed with the
19
       SEC.
20            304. The Individual Defendants employed devices, schemes and artifices to
21     defraud while in possession of adverse, material, non-public information and engaged in
22     acts, practices and a course of conduct that included the making of, or participation in the
23     making of, untrue and/or misleading statements of material facts and/or omitting to state
24     material facts necessary in order to make the statements made about Edison not
25     misleading.
26            305. The Individual Defendants, as top executives and directors of the Company,
27     are liable as direct participants in the wrongs complained of herein. Through their
28     positions of control and authority as directors and officers of the Company, the Individual
                                                     86

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 88 of 95 Page ID #:88



 1
       Defendants were able to and did control the conduct complained of herein and the content
 2     of the public statements disseminated by Edison. The Individual Defendants acted with
 3     scienter during the First Relevant Period and Second Relevant Period, in that they either
 4     had actual knowledge of the schemes and the misrepresentations and/or omissions of
 5     material facts set forth herein, or acted with reckless disregard for the truth in that they
 6     failed to ascertain and to disclose the true facts, even though such facts were available to
 7     them. The Individual Defendants were the top executives of the Company, or received
 8     direct briefings from them, and were therefore directly responsible for the schemes set
 9     forth herein and for the false and misleading statements and/or omissions disseminated to
10     the public through press releases, conference calls, and filings with the SEC.
11           306. In addition to each of the Individual Defendants approving the issuance of

12     the Company’s false and misleading statements while they were serving as a senior
       executive and/or director of the Company, made and signed the Company’s Form 10-Ks
13
       filed with the SEC during the First Relevant Period and Second Relevant Period.
14
             307. By virtue of the foregoing, the Individual Defendants have violated § 10(b)
15
       of the Exchange Act, and Rule 10b-5 promulgated thereunder.
16
             308. Plaintiff on behalf of Edison has no adequate remedy at law.
17
                                             THIRD CLAIM
18
                           Against Individual Defendants for Violations of
19
                                   Section 20(a) of the Exchange Act
20           309. Plaintiff incorporates by reference and re-alleges each and every allegation
21     set forth above, as though fully set forth herein.
22           310. The Individual Defendants, by virtue of their positions with Edison and their
23     specific acts, were, at the time of the wrongs alleged herein, controlling persons of
24     Edison and each of its officers and directors who made the false and misleading
25     statements alleged herein within the meaning of § 20(a) of the Exchange Act. The
26     Individual Defendants had the power and influence and exercised the same to cause
27     Edison to engage in the illegal conduct and practices complained of herein.
28           311. Plaintiff on behalf of Edison has no adequate remedy at law.
                                                     87

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 89 of 95 Page ID #:89



 1
                                           FOURTH CLAIM
 2                 Against Individual Defendants for Breach of Fiduciary Duties
 3           312. Plaintiff incorporates by reference and re-alleges each and every allegation
 4     set forth above, as though fully set forth herein.
 5           313. Each Individual Defendant owed to the Company the duty to exercise
 6     candor, good faith, and loyalty in the management and administration of Edison’s
 7     business and affairs.
 8           314. Each of the Individual Defendants violated and breached his or her fiduciary
 9     duties of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.
10           315. The Individual Defendants’ conduct set forth herein was due to their
11     intentional or reckless breach of the fiduciary duties they owed to the Company, as

12     alleged herein. The Individual Defendants intentionally or recklessly breached or
       disregarded their fiduciary duties to protect the rights and interests of Edison.
13
             316. In breach of their fiduciary duties, the Individual Defendants failed to
14
       maintain an adequate system of oversight, disclosure controls and procedures, and
15
       internal controls.
16
             317. In further breach of their fiduciary duties owed to Edison, the Individual
17
       Defendants willfully or recklessly made and/or caused the Company to make false and
18
       misleading statements and omissions of material fact that failed to disclose, inter alia,
19
       that: : (1) the Company was operating in violation of state laws and regulations; (2) the
20     Company failed to align its facilities, electricity transmission, and distribution networks
21     with required state laws and safety regulations; (3) Edison’s failure to comply with state
22     safety regulations heightened the risks for wildfires in California; (4) the Company failed
23     to maintain internal controls; and (5) as a result of the foregoing, the Company’s public
24     statements were materially false and misleading at all relevant times.
25           318. The Individual Defendants willfully or recklessly made and/or caused the
26     Company to make false and misleading statements and omissions of material fact that
27     failed to disclose, inter alia, that: (1) the Company engaged in and/or allowed the Ex
28     Parte Misconduct; (2) the Company was not abiding by applicable rules with respect to
                                                     88

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 90 of 95 Page ID #:90



 1
       the settlement discussions surrounding the shutdown of San Onofre; (3) the Company
 2     was making false representations regarding the resolution of the San Onofre dispute; (4)
 3     the Company failed to maintain internal controls; and (5) as a result of the foregoing, the
 4     Company’s public statements were materially false and misleading at all relevant times.
 5           319. The Individual Defendants failed to correct and/or caused the Company to
 6     fail to rectify any of the wrongs described herein or correct the false and misleading
 7     statements and omissions of material fact referenced herein, rendering them personally
 8     liable to the Company for breaching their fiduciary duties.
 9           320. In breach of their fiduciary duties, nine of the Individual Defendants
10     engaged in lucrative insider sales while the price of the Company’s common stock was
11     artificially inflated due to the false and misleading statements of material fact discussed

12     herein. Moreover, while the price of the Company’s stock was artificially inflated, the
       Individual Defendants, in further breach of their fiduciary duties, caused the Company to
13
       engage in repurchasing over $1.1 billion worth of Company stock at artificially inflated
14
       prices.
15
             321. The Individual Defendants had actual or constructive knowledge that the
16
       Company issued materially false and misleading statements, and they failed to correct the
17
       Company’s public statements. The Individual Defendants had actual knowledge of the
18
       misrepresentations and omissions of material facts set forth herein, or acted with reckless
19
       disregard for the truth, in that they failed to ascertain and to disclose such facts, even
20     though such facts were available to them. Such material misrepresentations and
21     omissions were committed knowingly or recklessly and for the purpose and effect of
22     artificially inflating the price of the Company’s securities and disguising insider sales.
23           322. The Individual Defendants had actual or constructive knowledge that they
24     had caused the Company to improperly engage in the fraudulent scheme set forth herein
25     and to fail to maintain adequate internal controls. The Individual Defendants had actual
26     knowledge that the Company was engaging in the fraudulent scheme set forth herein, and
27     that internal controls were not adequately maintained, or acted with reckless disregard for
28     the truth, in that they caused the Company to improperly engage in the fraudulent scheme
                                                    89

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 91 of 95 Page ID #:91



 1
       and to fail to maintain adequate internal controls, even though such facts were available
 2     to them. Such improper conduct was committed knowingly or recklessly and for the
 3     purpose and effect of artificially inflating the price of the Company’s securities and
 4     engaging in insider sales. The Individual Defendants, in good faith, should have taken
 5     appropriate action to correct the schemes alleged herein and to prevent them from
 6     continuing to occur.
 7           323. These actions were not a good-faith exercise of prudent business judgment
 8     to protect and promote the Company’s corporate interests.
 9           324. As a direct and proximate result of the Individual Defendants’ breaches of
10     their fiduciary obligations, Edison has sustained and continues to sustain significant
11     damages. As a result of the misconduct alleged herein, the Individual Defendants are

12     liable to the Company.
             325. Plaintiff on behalf of Edison has no adequate remedy at law.
13
                                             FIFTH CLAIM
14
                       Against Individual Defendants for Unjust Enrichment
15
             326. Plaintiff incorporates by reference and re-alleges each and every allegation
16
       set forth above, as though fully set forth herein.
17
             327. By their wrongful acts, violations of law, and false and misleading
18
       statements and omissions of material fact that they made and/or caused to be made, the
19
       Individual Defendants were unjustly enriched at the expense of, and to the detriment of,
20     Edison.
21           328. The Individual Defendants either benefitted financially from the improper
22     conduct and their making lucrative insider sales or received unjustly lucrative bonuses
23     tied to the false and misleading statements, or received bonuses, stock options, or similar
24     compensation from Edison that was tied to the performance or artificially inflated
25     valuation of Edison, or received compensation that was unjust in light of the Individual
26     Defendants’ bad faith conduct.
27           329. Plaintiff, as a shareholder and a representative of Edison, seeks restitution
28     from the Individual Defendants and seeks an order from this Court disgorging all
                                                     90

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 92 of 95 Page ID #:92



 1
       profits—including from insider sales, benefits, and other compensation, including any
 2     performance-based or valuation-based compensation—obtained by the Individual
 3     Defendants due to their wrongful conduct and breach of their fiduciary duties.
 4           330. Plaintiff on behalf of Edison has no adequate remedy at law.
 5                                           SIXTH CLAIM
 6                 Against Individual Defendants for Waste of Corporate Assets
 7           331. Plaintiff incorporates by reference and re-alleges each and every allegation
 8     set forth above, as though fully set forth herein.
 9           332. As a further result of the foregoing, the Company will incur many millions
10     of dollars of legal liability and/or costs to defend unlawful actions, to engage in internal
11     investigations, and to lose financing from investors and business from future customers

12     who no longer trust the Company and its products.
             333. In addition, the Individual Defendants caused the Company to repurchase
13
       shares of its own common stock at artificially inflated prices, thereby wasting the
14
       Company’s assets.
15
             334. As a result of the waste of corporate assets, the Individual Defendants are
16
       each liable to the Company.
17
             335. Plaintiff on behalf of Edison has no adequate remedy at law.
18
                                        PRAYER FOR RELIEF
19
             336. FOR THESE REASONS, Plaintiff demands judgment in the Company’s
20     favor against all Individual Defendants as follows:
21                  (a)    Declaring that Plaintiff may maintain this action on behalf of Edison,
22     and that Plaintiff is an adequate representative of the Company;
23                  (b)    Declaring that the Individual Defendants have breached and/or aided
24     and abetted the breach of their fiduciary duties to Edison;
25                  (c)    Determining and awarding to Edison the damages sustained by it as a
26     result of the violations set forth above from each of the Individual Defendants, jointly and
27     severally, together with pre-judgment and post-judgment interest thereon;
28
                                                     91

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 93 of 95 Page ID #:93



 1
                    (d)     Directing Edison and the Individual Defendants to take all necessary
 2     actions to reform and improve its corporate governance and internal procedures to
 3     comply with applicable laws and to protect Edison and its shareholders from a repeat of
 4     the damaging events described herein, including, but not limited to, putting forward for
 5     shareholder vote the following resolutions for amendments to the Company’s Bylaws or
 6     Articles of Incorporation and the following actions as may be necessary to ensure proper
 7     corporate governance policies:
 8                        1. a proposal to strengthen the Board’s supervision of operations and
 9                develop and implement procedures for greater shareholder input into the
10                policies and guidelines of the Board;
11                        2. a provision to permit the shareholders of Edison to nominate at least

12                five candidates for election to the Board; and
                          3. a proposal to ensure the establishment of effective oversight of
13
                  compliance with applicable laws, rules, and regulations.
14
                    (e)     Awarding Edison restitution from the Individual Defendants, and each
15
       of them;
16
                    (f)     Awarding Plaintiff the costs and disbursements of this action,
17
       including reasonable attorneys’ and experts’ fees, costs, and expenses; and
18
                    (g)     Granting such other and further relief as the Court may deem just and
19
       proper.
20                                    JURY TRIAL DEMANDED
21     Plaintiff hereby demands a trial by jury.
22
       Dated: January 28, 2019                     Respectfully submitted,
23
24                                                 THE ROSEN LAW FIRM, P.A.
25
                                                   By: /s/Laurence M. Rosen
26                                                 Laurence M. Rosen, Esq. (SBN 219683)
                                                   355 S. Grand Avenue, Suite 2450
27
                                                   Los Angeles, CA 90071
28                                                 Telephone: (213) 785-2610
                                                    92

                   Verified Shareholder Derivative and Double Derivative Complaint
     Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 94 of 95 Page ID #:94



 1                                            Facsimile: (213) 226-4684
 2                                            Email: lrosen@rosenlegal.com

 3                                            Counsel for Plaintiff
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               93

                 Verified Shareholder Derivative and Double Derivative Complaint
DocuSign Envelope ID: F703175C-87D6-4E96-97CF-D0749A1192E2
         Case 2:19-cv-00651-SVW-AGR Document 1 Filed 01/28/19 Page 95 of 95 Page ID #:95



                                                             VERIFICATION



                         I, Stan Kieffer am the plaintiff in the within action. I have read the foregoing

                 complaint and know the contents thereof. The allegations of the complaint are true of my

                 personal knowledge, except as to the matters therein stated to be alleged on information

                 and belief, and as to those matters I believe them to be true.

                         I declare under penalty of perjury under the laws of the United States that

                 the foregoing is true and correct. Executed this _th day of January 2019.
                                                                   1/25/2019




                                              _______________________________
                                                         Stan Kieffer
